Exhibit 10.1

 

 

AGREEMENT FOR SALE AND PURCHASE
AND JOINT ESCROW INSTRUCTIONS

BY AND BETWEEN

MANSFIELD SEQ 287 & DEBBIE, LTD.,
a Texas limited partnership,
as Seller

AND

INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation,
as Purchaser



 

 

 

 

TABLE OF CONTENTS

 

1. Certain Definitions 1         2. Property 8         3 Purchase Price 8   (a)
Deposit 8   (b) Treatment of Deposit 8   (c) Additional Escrow Instructions 8  
      4. Seller’s Deliveries 9       5. Title; Survey 9   (a) Title Commitment 9
  (b) Survey 9   (c) Title Objections 9         6. Purchaser’s Due Diligence 11
  (a) Due Diligence Investigation/Matters 11   (b) Independent Judgment 11   (c)
Access 12   (d) Indemnity and Insurance 13   (e) Approved Service Contracts 14  
(f) Service Contract Termination 14   (g) Survival 15         7. Closing 15    
    8. Seller’s Closing Conditions 15   (a) Seller’s Conditions to Closing 15  
(b) Failure of Seller’s Closing Conditions 16         9. Purchaser’s Closing
Conditions 16   (a) Purchaser’s Conditions to Closing 16   (b) Failure of
Purchaser’s Closing Conditions 17         10. Costs 18   (a) Purchaser’s Costs
18   (b) Seller’s Costs 18   (c) Prorations and Adjustments 18   (d) Items to be
Paid by Seller 22   (e) Survival 22

i

 

 

        11. Closing Deliveries 22   (a) Purchaser’s Deliveries 22   (b) Seller’s
Deliveries 23         12. Representations, Warranties and Covenants/As Is
Purchase /Release of Claims 24   (a) Seller’s Representations and Warranties 24
  (b) Covenants and Agreements 27   (c) “As Is,” “Where Is” Purchase 28   (d)
Purchaser’s Representations and Warranties 30   (e) Leasing Approvals 31        
13. Post-Closing Indemnity 31   (a) Purchaser’s Obligations 31   (b) Seller’s
Obligations 32   (c) Survival 32         14. Risk of Loss 32   (a) Condemnation
32   (b) Damage or Destruction 32         15. Default and Remedies 33   (a)
Purchaser’s Default and Seller’s Remedies 33   (b) Seller’s Default and
Purchaser’s Remedies 33   (c) Consequential Damages, etc. 33         16. Duties
of Escrow Agent 34         17. Assignment 34         18. Notice 34         19.
Real Estate Commission 36

ii

 

 

        20. General Provisions 36   (a) Time 36   (b) Attorneys’ and Other Fees
36   (c) Counterparts/Facsimile Transmissions 37   (d) Computation of Time
Periods 37   (e) Construction 37   (f) Entire Agreement 37   (g) No Partnership
37   (h) Unenforceability of Any Provision 38   (j) Legal Construction 38   (j)
No Survival of Closing 38   (k) Parties Bound 38   (l) Further Assurances 38  
(m) Modification/Waiver 38   (n) Texas Law 38         21. No Memorandum 39      
  22. Tax Deferred Exchange 39         23. Public Disclosure 39         24.
Waiver of Jury Trial 39

 

List of Exhibits:   Exhibit A Legal Description of Real Property Exhibit A-1
Separate Outparcel Exhibit B List of Service Contracts Exhibit C Form of Special
Warranty Deed Exhibit D Seller’s Deliveries (Exhibit D-1, Due Diligence
Checklist) Exhibit E Pre-Approved Tests Exhibit F Form of Lease Assignment
Exhibit G Form of Contract Assignment Exhibit H Form of Tenant’s Notice Exhibit
I Form of Bill of Sale and Assignment Exhibit J Seller’s Representative Exhibit
K Certain Tangible Personal Property Exhibit L-1 Estoppel Certificate (Tenant
Provided) Exhibit L-2 Estoppel Certificate (Seller Provided) Exhibit M Rent Roll

 

 

iii

 

AGREEMENT FOR SALE AND PURCHASE
AND JOINT ESCROW INSTRUCTIONS

THIS AGREEMENT FOR SALE AND PURCHASE AND JOINT ESCROW INSTRUCTIONS (this
"Agreement") is made and entered into as of the Effective Date (hereinafter
defined), by and between MANSFIELD SEQ 287 & DEBBIE, LTD., a Texas limited
partnership ("Seller"), (We will need an entity other than a SPE to secure post
closing obligations) and INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation ("Purchaser"). Seller and Purchaser are hereinafter collectively
referred to as the "Parties" and, individually, as a "Party."

R E C I T A L S:

WHEREAS, Seller owns that certain commercial shopping center commonly known as
the "Mansfield Pointe Shopping Center " (the "Project"), situated on the land
located at the northwest corner of the intersection of U.S. Highway 287 and Home
Depot Drive, in the City of Mansfield, Tarrant County, Texas, as the same is
more particularly described on Exhibit A attached hereto, together with all
easements and other rights and privileges appurtenant thereto (collectively, the
"Real Property"); and

WHEREAS, pursuant to the terms and conditions hereof, Seller desires to sell and
convey to Purchaser, and Purchaser desires to purchase from Seller, the Property
(as defined below).

A G R E E M E N T

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, and in consideration of the
mutual promises, covenants, conditions and agreements contained herein, the
Parties hereby agree as follows:

1.                  Certain Definitions. For purposes of this Agreement, defined
terms will be indicated by initial capital letters and will have the meanings
set forth herein. As used in this Agreement, the following terms have the
meanings set forth below:

"Affiliate(s)" means, with respect to any person, any other person controlled
by, controlling or under common control with such person. The term "person" as
used throughout this Agreement will be interpreted broadly to include, without
limitation, any individual, trust, corporation, company, partnership, limited
liability company, professional association, governmental or quasi-governmental
authority or any political subdivision thereof or any other type of entity. The
term "control" (including all inflected forms thereof) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of any person, whether through ownership of voting
securities or otherwise.

"Agreement" has the meaning set forth in the preamble hereto.

1

 

"Approved Service Contract(s)" has the meaning set forth in subsection 6(e).

"Bill of Sale" has the meaning set forth in subsection 11(b)(v).

"Business Day" means a day other than Saturday, Sunday or any day on which: (i)
federally insured banks are closed; or (ii) the Office of the Dallas County
Clerk is closed.

"City" means the City of Mansfield, Tarrant County, Texas.

"Claim" or "Claims" mean any and all claims, costs (including attorneys' and
consultants' fees and court costs), damages (whether general, punitive or
otherwise), debts, demands, expenses, liabilities, losses, actual or derivative
obligations, agreements, express or implied warranties, sums of money, accounts,
bills, covenants, contracts, claims of indemnity, claims of contribution,
promises, representations, trespass, harm, injuries, threats, judgments,
executions, controversies, suits, proceedings, actions or causes of action of
any kind or character whatsoever, whether at law, in equity, by statute or
otherwise, whether known, unknown, suspected or unsuspected.

"Closing" has the meaning set forth in Section 7.

"Closing Date" has the meaning set forth in Section 7.

"Close of Escrow" has the meaning set forth in Section 7.

"Contracts" mean those agreements listed in Exhibit B (the "List of Service
Contracts") to this Agreement.

"Contract Assignment" has the meaning set forth in subsection 11(a)(iii).

"County" means Tarrant County, Texas, acting through any appropriate agency or
body.

"Deed" means the Special Warranty Deed in the form attached hereto as Exhibit C
to be delivered by Seller to Purchaser whereby fee simple title to the Property
shall be transferred to Purchaser at Closing, subject to the Permitted
Exceptions.

"Default" occurs: (i) when there is a "deemed" default by a Party under the
terms of this Agreement without regard to any notice and cure or grace period;
or (ii) after a Party, upon receipt of written notice from the non-defaulting
party if such notice is required to be provided under the terms of this
Agreement, fails to cure the breach of the terms of this Agreement within the
applicable notice and cure or grace period.

"Deposit" has the meaning set forth in subsection 3(c).

"Due Diligence Investigation" has the meaning set forth in subsection 6(a).

2

 

"Due Diligence Matters" has the meaning set forth in subsection 6(a).

"Effective Date" means the date on which both Parties have executed this
Agreement and a fully-executed original has been delivered to, and the Deposit
has been received by, the Escrow Agent, as evidenced by the Escrow Agent's
execution of the Consent of Escrow Agent below.

"Environmental Laws" mean any and all presently existing federal, state and
local laws, requirements under permits issued with respect thereto, and other
requirements of any federal, state or local governmental agency, court, board,
bureau or other authority having jurisdiction with respect to or relating to the
environment, to any hazardous substance or to any activity involving hazardous
substances, and shall include, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. paragraph
9601, et seq.), the Federal Resource Conservation and Recovery Act (42 U.S.C.
paragraph 6901, et seq.) and all amendments thereto in effect as of the
Effective Date.

"Escrow" means the escrow established with the Escrow Agent pursuant to
subsection 3(a).

"Escrow Agent" means the Title Company.

"Excluded Property" means: (i) any software owned by or licensed to any company
or entity other than Seller; (ii) any professional photographs of the Project,
including but not limited to, photographs, negatives and transparencies in
digital or other form; (iii) any computers, data bases, programs, financial
models and similar items used in the ownership, operation or management of the
Project or any proprietary information or materials that might otherwise
comprise a part of the Improvements or Personal Property; (iv) any vehicle owned
by or licensed to Seller; (v) records, reports, correspondence and documents in
Seller's care, custody, possession or control that are considered
attorney-client privileged communication or otherwise required by any agreement
to remain confidential; (vi) Seller Deposits/Refunds; (vii) all Contracts which
are not Approved Service Contracts; (viii) all Contracts which require consent
to assignment for which Seller does not obtain such consent prior to Closing;
provided, however, if and when Seller obtains such consent after Closing, then,
subject to Section 6(e) below, such Contract shall be deemed assigned to and
assumed by Purchaser effective as of the date set forth therein (Are there any?
If not, delete.); (ix) any insurance proceeds and condemnation awards that
Seller is entitled to retain under the terms of this Agreement; (x) any Claim
arising prior to Closing enforceable by Seller against any third-party
including, without limitation, any Tenant or insurer; (xi) payments by Tenants
under the Aqua Tots Lease or from Top Nails or Napoli under former leases which
relate to default and other reimbursements from such Tenants as disclosed by
Seller to Purchaser in writing; and (xii) any refund or credit of 2013 General
Taxes and Assessments applicable to Seller's protest of such taxes with Seller
assuming all costs therefor.

"Feasibility Period" has the meaning set forth in subsection 6(a).

"General Taxes and Assessments" means any and all general real estate taxes and
personal property taxes imposed by Governmental Authorities and any assessments,
dues or charges by private covenant constituting a lien or charge on the
Property.

3

 

"Governmental Authority" or "Governmental Authorities" mean any federal, state,
regional, local or municipal governmental or quasi-governmental authority, or
any political subdivision or department, commission, board, bureau, agency or
instrumentality thereof, having jurisdiction over the Property.

"Improvements" mean all buildings, improvements and fixtures which are now or
hereafter located on the Real Property, together with all appurtenances thereto
and all apparatus, equipment and appliances located on the Real Property and
used in connection with the operation and occupancy thereof such as systems or
facilities for heating, ventilation, air conditioning, climate control, utility
services, parking services, garbage disposal and/or irrigation, and all
landscaping and residual interests in leasehold improvements under the Leases;
provided, that the "Improvements" shall not include any equipment, fixtures,
apparatus and appliances on the Property not owned by the Seller or any of its
Affiliates.

"Independent Consideration" has the meaning set forth in Section 2.

"Later Title Objection Notice" has the meaning set forth in subsection 5(c).

"Laws" mean all applicable federal, state, local and other laws, statutes,
regulations, codes, orders and ordinances relating to the ownership, occupancy
and use of the Property including, without limitation, those relating to fire,
safety, building, land use, parking, handicapped access and zoning.

"Lease Assignment" has the meaning set forth in subsection 11(a)(ii).

"Leases" mean, collectively, all leases and rental agreements (and modifications
and amendments thereto and guarantees or indemnities thereof) with respect to
the ownership, occupancy and use of the Improvements, executed prior to the date
of this Agreement and as may be entered into by Seller prior to Closing in
accordance with the terms of this Agreement.

"Licenses" means all licenses, franchises, occupancy and use certificates,
permits, authorizations, consents, variances, waivers, approvals and the like
from any governmental or quasi-governmental entity or instrumentality affecting
the ownership, operation or maintenance of the Real Property or the
Improvements.

"Material Damage" has the meaning set forth in Section 14(b).

"Material Taking" has the meaning set forth in Section 14(a).

"Mineral Estate" means all of Seller's right, title and interest in and to all
oil, gas and other minerals of every nature on, in and under the Property,
including, without limitation, if the same is subject is to existing production
or an existing lease, then the same shall include the production, the lease and
all benefits from it, and upon termination of any and all such leases the
interest of the lessee shall refer to Seller.

"Parties" has the meaning set forth in the preamble of this Agreement.

4

 

"Permitted Exceptions" mean: (i) General Taxes and Assessments for the year 2014
which are, as of the Closing, not delinquent, and for all subsequent years; (ii)
supplemental taxes for any period following the Closing assessed by any
Governmental Authority resulting from the transfer of the Property from Seller
to Purchaser, and any assessments against the Property occurring after the
Closing; (iii) those matters reflected in the Title Commitment and not agreed in
writing to be removed by Seller pursuant to Purchaser's objections made during
the Feasibility Period; (iv) those matters shown on the Survey and not agreed in
writing to be removed by Seller pursuant to Purchaser's objections made during
the Feasibility Period; and (vii) any other title exceptions or encumbrances
which are deemed approved under the terms of this Agreement or otherwise
expressly approved in writing by Purchaser in its sole discretion.

"Personal Property" means: (i) all tangible personal property listed on Exhibit
K hereto or now or hereafter owned by Seller and used solely in connection with
the Project or the ownership, operation or occupancy thereof including, without
limitation, all furniture, fixtures, machinery, appliances and equipment located
on the Project (other than personal property owned by Tenants of the Project),
and all drawings, plans and specifications related to the Project, and all
studies, data and drawings related thereto (the "Tangible Personal Property");
(ii) all assignable existing warranties and guaranties (express or implied)
issued to Seller in connection with the Tangible Personal Property; and (iii) to
the extent owned by Seller and assignable, all other rights, benefits,
privileges and property associated with or related to the ownership, operation,
maintenance, repair, and management of the Project or the Improvements thereon,
including, without limitation, the right to the use of (without warranty as to
exclusivity or otherwise) the name "Mansfield Pointe" and all other intellectual
property owned by Seller and associated with or related solely to the Real
Property and Improvements (including internet domains, telephone numbers, logos,
trademarks, designs, trade names, permits, licenses and service marks);
provided, however, nothing contained in the foregoing descriptions shall include
any Excluded Property.

"Pre-Approved Tests" has the meaning set forth in subsection 6(c).

"Project" has the meaning set forth in the Recitals.

"Property" means, collectively, the Real Property, the Personal Property, the
Improvements, the Licenses, the Leases, the Mineral Estate and the Approved
Service Contracts, but not the Excluded Property.

"Purchase Price" has the meaning set forth in Section 3.

"Purchaser" has the meaning set forth in the preamble of this Agreement.

"Purchaser's Agents" has the meaning set forth in subsection 6(d).

"Purchaser's Closing Conditions" has the meaning set forth in subsection 9(a).

"Purchaser's Service Contract Termination Notice" has the meaning set forth in
subsection 6(f) hereof.

5

 

"Real Property" has the meaning set forth in the Recitals. The Real Property
excludes that certain outparcel tract described on Exhibit A-1 attached hereto.
(Why not just exclude from legal description?) Seller and Purchaser agree to
mutually cooperate to cause such separate outparcel to be platted post-Closing,
which agreement shall survive Closing. Such plat shall include mutual access
easements between the Real Property and the separate outparcel.

"Rent" has the meaning set forth in subsection 10(c).

"Security Deposits" mean all security deposits (if any) paid by the Tenants in
accordance with the terms of their respective Leases, which, as of Closing,
remain outstanding and not subject to a Claim by Seller.

"Seller" has the meaning set forth in the preamble of this Agreement.

"Seller Deposits/Refunds" mean any of Seller's or any of Seller's Affiliates
rights to receive now or in the future: (i) security or other deposits paid to
the City, the County or any other Governmental Authority or utility provider;
(ii) any rebates, property tax refunds or utility refunds accruing prior to the
Closing Date; (iii) reimbursable costs, fees and expenses due and owing Seller
by a Tenant under the terms of a Lease accruing prior to the Closing Date; (iv)
any reimbursements due Seller from a vendor under the terms of any Contract
entered into and relating solely to any period prior to the Closing Date,
notwithstanding the assignment of such Contract to Purchaser; and (vi) any other
refunds in connection with the ownership, leasing, maintenance or operation of
the Project accruing with respect to the period prior to the Closing Date,
except to the extent assigned to Purchaser at Closing.

"Seller's Agents" has the meaning set forth in subsection 6(b).

"Seller's Closing Conditions" has the meaning set forth in subsection 8(a).

"Seller's Deliveries" has the meaning set forth in Section 4.

"Seller's Later Title Objection Response Date" has the meaning set forth in
subsection 5(c).

"Seller's Reports" has the meaning set forth in subsection 6(b).

"Seller's Representative" has the meaning set forth in subsection 12(a).

"Seller's Response Date" has the meaning set forth in subsection 5(c).

"Service Contract Termination Notice" has the meaning set forth in subsection
6(g).

"Survey" has the meaning set forth in subsection 5(b).

6

 

"Surviving Duties" means: (i) all duties and obligations of each Party to
indemnify each other and any Affiliate (if applicable) under the terms of this
Agreement; (ii) the provisions of subsection 20(b) hereof; (iii) the
representations and warranties of Purchaser and Seller set forth in Section 12
of this Agreement, which (except for those representations and warranties which
survive forever as set forth in Section 12 of this Agreement) shall survive for
a period of twenty four (24) months following Closing; and (iv) any other duty
or obligation of either Party which, expressly by its terms, survives the
Closing.

"Tenant" or "Tenants" mean, individually or collectively, the tenants under the
Leases.

"Tenant Estoppel" shall have the meaning set forth in Section 9(a)(iv).

"Termination Fee" has the meaning set forth in subsection 6(f).

"Title Commitment" has the meaning set forth in subsection 5(a).

"Title Company" shall mean Chicago Title Insurance Company, whose address for
this transaction is as follows:

Chicago Title Insurance Company

10 S. LaSalle Street, Suite 3100

Chicago, Illinois 60603

Attn: Nancy Castro

Telephone No.: (312) 223-2709

Facsimile No.: (312) 223-3409

email: Nancy.Castro@ctt.com

"Title Objection Notice" has the meaning set forth in subsection 5(c).

"Title Objection Notice Date" has the meaning set forth in subsection 5(c).

"Title Policy" means a ALTA, latest form of owner's policy of title insurance
issued to Purchaser as of the Closing Date by the Title Company in connection
with the purchase of the Property in the full amount of the Purchase Price and
including the obligation to have the survey exception modified to read
"shortages in area" only and including any endorsements as may be desirable by
Purchaser at Seller’s sole cost and expense so long as such endorsements are
available in the State of Texas.

7

 

 2.                  Property. For and in consideration of the premises,
undertakings and mutual covenants of the Parties set forth herein, Seller's
execution, delivery and performance of this Agreement and the additional sum of
ONE HUNDRED AND NO/100 DOLLARS ($100.00) (the "Independent Consideration"), the
receipt and sufficiency of which is hereby acknowledged and shall be
nonrefundable consideration for Purchaser's right to purchase the Property,
Seller hereby agrees to sell, assign and otherwise convey unto Purchaser, and
Purchaser hereby agrees to purchase, perform, assume and otherwise take from
Seller, the Property. Seller is not transferring to Purchaser any of Seller's
rights to receive now or in the future any Seller Deposits/Refunds accruing
prior to the Close of Escrow. If Purchaser receives any such Seller
Deposits/Refunds applicable to periods of time prior to the Close of Escrow,
Purchaser shall promptly remit such refunds to Seller, which such obligation
shall survive Closing.

3.                  Purchase Price. The purchase price for the Property
("Purchase Price") shall be TWENTY EIGHT MILLION TWO HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($28,250,000.00), payable as follows:

(a)                Deposit. Within two (2) Business Days after this Agreement is
fully-executed between the Parties, Purchaser shall deposit into escrow
("Escrow") with the Escrow Agent the sum of FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($500,000.00) (the "Deposit"). If Purchaser fails to timely deliver the
Deposit, this Agreement shall automatically terminate and be of no further force
or effect other than any Surviving Duties.

(b)               Treatment of Deposit. The Deposit (including any portion
thereof) shall upon receipt be placed in an interest-bearing account at a
federally insured bank and shall be deemed non-refundable upon delivery to the
Escrow Agent, unless otherwise provided under the terms of this Agreement. The
Deposit shall be applied to the Purchase Price at Closing. All interest on the
Deposit shall become part of the Deposit and will be reported to the Internal
Revenue Service as income to Purchaser unless such interest is forfeited to
Seller in accordance with the terms of this Agreement, in which case it will be
reported as income to Seller. If the Closing does not occur for any reason other
than Purchaser's default, the Deposit shall be forthwith returned to Purchaser.

(c)                Additional Escrow Instructions. Escrow Agent is hereby
authorized and directed to pay the Deposit to the Party entitled to receive the
Deposit under the terms of this Agreement. The Parties agree to execute and
deliver such additional escrow instructions as may be reasonably required by the
Escrow Agent to carry out the purposes and intent of this Agreement.

8

 

 

4.                  Seller's Deliveries. Within ten (10) days after the
Effective Date, Seller shall deliver to Purchaser the documents and information
set forth on Exhibit D attached to this Agreement (collectively, "Seller's
Deliveries"). On request, Seller will also deliver such additional information
as Purchaser may reasonably request from time to time during the Feasibility
Period.

5.                  Title; Survey.

(a)                Title Commitment. Within ten (10) days following the
Effective Date, Seller shall cause the Title Company, at Purchaser's expense, to
deliver to Purchaser a commitment for Title Insurance (the "Title Commitment"),
together with copies of all documents referred to in the Title Commitment.

(b)               Survey. Within five (5) days after the Effective Date (to the
extent not previously delivered to Purchaser), Seller shall deliver to Purchaser
a copy of the most current survey Seller has in its possession. Seller, at its
sole cost and expense, will deliver to Seller an update of such existing survey
(such survey or, if applicable, such new or updated survey is hereinafter
referred to as the "Survey"). Such updated Survey shall be prepared in
accordance with 2011 Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys adopted by ALTA and shall include Table A optional survey
responsibilities 1,2,3,4,7(a), 7(b)(i),7(c),8,9,11,13,14,16,17 and 18.

(c)                Title Objections. Purchaser shall have until 5:00 p.m.
(Central time) on the fifteenth (15th) day following the Purchaser’s receipt of
the last of the Title Commitment, all documents referred to in the Title
Commitment and the existing Survey (the "Title Objection Notice Date") to give
Seller written notice objecting to any matter disclosed by, shown on or
otherwise reflected in the Title Commitment and Survey (the "Title Objection
Notice"). Provided Seller has timely received the Title Objection Notice, Seller
shall have five (5) Business Days after receipt of the Title Objection Notice
("Seller's Response Date") to notify Purchaser whether Seller, in its sole and
absolute discretion, agrees to cure any such objections. Purchaser hereby
acknowledges and agrees that Seller has no obligation to cure or attempt to cure
any matters set forth in the Title Objection Notice and Seller's failure to
deliver written notice to Purchaser agreeing to cure any or all such objections
raised in the Title Objection Notice by the Seller's Response Date shall be
deemed Seller's refusal to cure or attempt to cure any or all such objections.
Notwithstanding anything to the contrary contained herein, Purchaser is deemed
to have rejected, without any need for further notice, all liens of mortgages or
deeds of trust, mechanics' liens, attachments, judgments, liens to secure the
payment of income taxes of Seller, delinquent property tax and assessment liens
against the Property and any other liens or other title exceptions against the
Property that have been caused solely by the willful act of Seller
(collectively, "Monetary

9

 

Liens"), and Seller agrees, at its cost, to cause all such Monetary Liens to be
released or removed on or prior to the Closing Date and Seller’s failure to do
so shall be deemed in Default of this Agreement; provided, however, Seller may
extend the Closing Date for up to fifteen (15) days to facilitate the release of
any Monetary Liens. If Seller elects or is deemed to have elected not to remove
any objections raised in the Title Objection Notice which Seller is not
obligated to cure, Purchaser, at its election, shall have five (5) Business Days
after the Seller's Response Date to either: (i) waive its prior disapproval of
such title objections and proceed to consummate this transaction; or, (ii)
receive a return of the Deposit following which this Agreement shall terminate
and none of the Parties hereto shall have any further duties, liabilities or
obligations to one another hereunder, excepting the Surviving Duties. If
Purchaser does not deliver written notice of its election to waive its
objections raised in the Title Objection Notice within such period, Purchaser
shall be deemed to have elected to receive a refund of the Deposit and terminate
this Agreement as provided in subpart (ii) of the immediately preceding
sentence. All matters set forth in the Title Objection Notice that Seller has
refused or is deemed to have refused to cure and is not obligated to cure
hereunder shall be and become Permitted Exceptions. If, within ten (10) Business
Days prior to the expiration of the Feasibility Period (hereinafter defined),
(x) Purchaser is delivered an updated Survey that discloses material and adverse
matters reasonably objectionable to Purchaser which were not shown on the
existing Survey delivered to Purchaser, or (y) the Title Commitment is updated
to reflect any new exception which has a material and adverse affect on title to
the Property and was not otherwise caused (whether directly or indirectly) by
the acts or omissions of Purchaser, Purchaser's Affiliates or any of Purchaser's
Agents, Purchaser shall promptly notify Seller in writing of such new exception
("Later Title Objection Notice") and Seller shall have five (5) Business Days
after receipt of the Later Title Objection Notice ("Seller's Later Title
Objection Response Date") to notify Purchaser whether Seller, in its sole and
absolute discretion, agrees to cure any such matters. Purchaser hereby
acknowledges and agrees that Seller has no obligation to cure or attempt to cure
any matters set forth in the Later Title Objection Notice other than Monetary
Liens, and Seller's failure to deliver written notice to Purchaser agreeing to
cure any or all such matters raised in the Later Title Objection Notice by the
Seller's Later Title Objection Response Date which Seller is not obligated to
cure shall be deemed Seller's refusal to cure or attempt to cure any or all such
objections. If Seller does not agree, in writing, to cure those matters set
forth in such Later Title Objection Notice on or before Seller's Later Title
Objection Response Date which Seller is not otherwise obligated to cure,
Purchaser shall have the right (subject to the conditions set forth in (A) and
(B) below) to terminate this Agreement by delivering written notice of
termination to Seller no later than three (3) Business Days after Seller's Later
Title Objection Response Date and, upon such termination, Purchaser shall
receive a return of the Deposit to the extent such has been delivered by
Purchaser into Escrow (including any amounts delivered to Seller, if
applicable), and the Parties shall have no further duties, obligations or
liability to each other hereunder, except the Surviving Duties. If: (A)
Purchaser does not deliver to Seller written notice of termination within such
period; or (B) the new exception on title to the Property was caused (whether
directly or indirectly) by the acts or omissions of Purchaser, Purchaser's
Affiliates or any of Purchaser's Agents, this Agreement shall not terminate, but
shall remain in full force and effect, all matters set forth in such Later Title
Objection Notice shall be and become Permitted Exceptions and Purchaser shall
have waived any and all rights to further object to such matters or terminate
this Agreement pursuant to this subsection 5(c).

10

 

 

6.                  Purchaser's Due Diligence.

(a)                Due Diligence Investigation/Matters. Purchaser shall have
until 5:00 p.m. (Central time) on the thirtieth (30th) day following Purchaser’s
receipt of the Seller’s Deliveries (the "Feasibility Period") to complete its
Due Diligence Investigation. Purchaser shall conduct, prior to the expiration of
the Feasibility Period, all due diligence deemed reasonably necessary and
appropriate by Purchaser ("Due Diligence Investigation") in connection with the
purchase of the Property. Such Due Diligence Investigation shall include all
matters Purchaser deems reasonably pertinent (except for invasive testing, which
must constitute a Pre-Approved Test, as hereinafter defined) regarding the
Property including, but not limited to, a thorough review and investigation of
the following ("Due Diligence Matters"): (i) title to the Property, including,
without limitation, the Title Commitment (and all matters listed therein), the
Survey (as such period may be extended pursuant to Section 5(c) upon Purchaser’s
receipt of an updated Survey) and all then-existing easements, covenants,
conditions and restrictions, plats, encroachments and other exceptions or
potential exceptions to title; (ii) relevant ad valorem tax assessments and
information, special assessment district agreements and other similar agreements
or assessments; (iii) the physical condition of the Property, including, without
limitation, engineering evaluations of the structural, mechanical, electrical,
HVAC and other systems, protective covenants, architectural, landscaping or
building requirements, topographical maps and any other reports, licenses,
permits or relevant information that relate to the Property, entitlements
related thereto and/or the development and construction thereof; (iv) the status
of zoning, building codes, land use applications, the assignability or
transferability of any permits or approvals; (v) all plans and specifications,
Contracts, Leases, documents and materials relating to the Property; and (vi)
all other matters deemed reasonably necessary or appropriate by Purchaser in the
acquisition of the Property and the ownership, management and operation of the
Project. If Purchaser determines at any time prior to the expiration of the
Feasibility Period that the Property is not satisfactory to Purchaser for any
reason or no reason, in Purchaser's sole discretion, then Purchaser may
terminate this Agreement by delivering written notice of termination to Seller
as soon as possible, and in any event prior to the end of such Feasibility
Period. If Purchaser terminates this Agreement pursuant to and in accordance
with this subsection 6(a), then this Agreement shall be terminated, the Title
Company shall return the Deposit to Purchaser, and neither Party shall have any
further rights, duties or obligations hereunder except with respect to the
Surviving Duties. If Purchaser does not terminate this Agreement pursuant to and
in accordance with this subsection 6(a), the conditions of this subsection 6(a)
shall be deemed satisfied, Purchaser may not thereafter terminate this Agreement
based upon any Due Diligence Matters, Due Diligence Investigation or otherwise
pursuant to this subsection 6(a), and the Deposit shall be non-refundable to
Purchaser, except as expressly set forth in this Agreement to the contrary.

11

 

 

(b)               Independent Judgment. Purchaser shall use its independent
judgment and shall make its own determination as to the scope of the Due
Diligence Investigation. In making such determination, Purchaser acknowledges
and agrees that Purchaser has not relied and shall not rely on any of the
studies, reports, documents, plans and specifications, work product, maps or
other materials or information, if any, prepared by third parties for Seller and
delivered or made available to Purchaser (collectively, "Seller's Reports") by
Seller or any partners, members, parents, Affiliates, agents, employees,
directors, officers, representatives, attorneys, contractors or consultants of
any such persons (collectively, "Seller's Agents"). It is specifically
understood and agreed that, to the extent Seller has delivered and does deliver
(or has made or does make available) to Purchaser any Seller's Reports,
Purchaser acknowledges and agrees that Seller makes no covenant, representation
or warranty whatsoever as to any Seller's Reports (except to the extent Seller
knows that the Seller’s Reports are untrue and delivers them to Purchaser),
including, without limitation, their content, reliability, accuracy and
completeness or any right of Seller to permit the use thereof by third parties
and Seller shall have no liability to Purchaser for any deficiencies in any such
Seller's Reports. Purchaser further acknowledges and agrees that Purchaser and
Purchaser's Agents are knowledgeable and experienced in real estate matters and
agrees that, on or prior to expiration of the Feasibility Period, Purchaser
shall have approved all of the preceding and all other aspects of the Property
and the transactions contemplated herein, or provided a written notice to Seller
that Purchaser thereby terminates this Agreement, or failing delivery of such
notice shall be deemed to have determined to terminate this Agreement.

(c)                Access. In order for Purchaser to perform the Due Diligence
Investigation, provided Purchaser and Purchaser's Agents (as applicable) have
delivered to Seller copies of certificates of insurance issued in the amount and
in accordance with the requirements set forth in subsection 6(d) below, Seller
agrees to use commercially reasonable efforts to allow Purchaser and Purchaser's
Agents, between the Effective Date and the expiration of the Feasibility Period,
during normal business hours at such reasonable times as Purchaser may schedule
with Seller, to enter onto the Property for purposes of inspecting the same or
any part thereof; provided, however, Purchaser shall only be allowed to conduct
the tests on the Property which are listed on Exhibit E attached hereto (the
"Pre-Approved Tests") without further approval of Seller. Except for the
Pre-Approved Tests, Purchaser may not conduct any additional or further tests on
the Property without Seller's prior written consent, which consent may be denied
by Seller in its sole discretion. Any attempt to conduct testing on the Property
other than the Pre-Approved Tests without Seller's prior written consent shall
be deemed to be a Default by Purchaser hereunder. Any tests conducted by or for
the benefit of Purchaser at the Property shall be subject to any limitations set
forth in the Leases and shall be conducted at such reasonable times as Purchaser
and Seller may agree upon in writing at least twenty-four (24) hours in advance
and Seller may have a representative

12

 

accompany Purchaser and/or Purchaser's Agents (as applicable) at the time of any
such access. Purchaser agrees not to: (i) perform any invasive procedure which
is not a Pre-Approved Test unless approved in writing by Seller in its sole
discretion; (ii) unreasonably disturb the Tenants or otherwise unreasonably
interfere with the business operations of the Tenants; or (iii) cause Seller to
breach the terms of any Lease.

(d)               Indemnity and Insurance. Notwithstanding anything in this
Agreement to the contrary, any Due Diligence Investigation or other
investigation or inspection of the Property by Purchaser and Purchaser's
employees, representatives, officers, directors, parents, Affiliates, agents,
attorneys, brokers, contractors and consultants (collectively, "Purchaser's
Agents") has been and shall be performed at the sole risk and expense of
Purchaser, and Purchaser shall be solely and absolutely responsible for the acts
or omissions of Purchaser and any of Purchaser's Agents. Furthermore, Purchaser
shall protect, indemnify, defend and hold the Property, Seller and Seller's
Agents and each of their respective successors and assigns harmless from and
against any and all Claims suffered or incurred by any or all of such
indemnified parties (unless caused by the negligent or intentional actions of
Seller or Seller’s Agents) as a result of, due to or arising from any act or
omission of Purchaser or Purchaser's Agents in connection with: (i) Purchaser's
Due Diligence Investigation; (ii) any activities, studies or investigations
conducted at, to, or on the Property by Purchaser or Purchaser's Agents; or
(iii) the presence by Purchaser or Purchaser's Agents at or on the Property;
provided, however, Purchaser shall not be responsible to repair or replace any
portion of the Property damaged prior to the Effective Date hereof and the
foregoing indemnity shall not be applicable to conditions merely discovered by
Purchaser, but not originally caused by Purchaser, except to the extent that
such condition was exacerbated by Purchaser or Purchaser's Agents. The foregoing
indemnification shall survive the Closing or termination of this Agreement, as
the case may be, and remain binding upon Purchaser and its successors and
assigns (if any) until fully observed, kept or performed. If at any time prior
to Closing, Purchaser or Purchaser's Agents cause any damage to the Property,
Purchaser shall, at its sole risk and expense, immediately restore the Property
to the same condition as existed immediately prior to the occurrence of such
damage. From and after the Effective Date, Purchaser shall maintain or cause to
be maintained, commercial general liability insurance and automobile liability
insurance, on an occurrence basis, with limits of at least $2,000,000 and
$1,000,000, respectively, each issued by an insurance company licensed to do
business in the State where the Project is located and with an A.M. Best Company
rating of at least A-VIII and a reasonably satisfactory form of endorsement
evidencing the fact that Seller is named as an additional named insured under
such liability insurance policies. Purchaser's insurance policies shall be
primary with respect to any liability insurance carried by Seller and shall
provide for notice to Seller not less than fifteen (15) days prior to
cancellation.

13

 

 

(e)                Approved Service Contracts. Subject to Purchaser's
termination right set forth below, Purchaser will be deemed to have approved the
Contracts described on the List of Service Contracts as of the expiration of the
Feasibility Period. If, after the Effective Date and prior to Closing, Seller
should desire to enter into any other service agreement other than a Contract,
then Seller shall provide Purchaser with a copy of such proposed service
agreement and request that Purchaser approve same. Purchaser must notify Seller
in writing of its approval/disapproval of such service agreement within five (5)
Business Days after receipt thereof, failing which Purchaser shall be deemed to
have approved such new service agreement. Notwithstanding the foregoing, Seller
shall have the unconditional right, without Purchaser's prior consent (but with
written notice to Purchaser), to enter into any new contract necessary (in the
reasonable opinion of Seller) to contain, fix, repair, remediate or otherwise
resolve an emergency condition which may exist at the Project or arising out of
the operation thereof, which contract shall be the sole responsibility of
Seller. Each Contract, together with any new service agreement either approved
or deemed approved by Purchaser pursuant to this subsection 6(e), is
individually referred to herein as an "Approved Service Contract" and,
collectively, as the "Approved Service Contracts." Upon Closing, Purchaser shall
assume and will be solely responsible and liable for any and all duties,
obligations and liability arising out of, related to or in connection with the
Approved Service Contracts and accruing after the Closing Date. Purchaser may
not reject any existing Contracts with the following entities or for the
following services provided to the Project, all of which are hereby deemed to be
Approved Service Contracts: (i) electric; (ii) telephone, internet and/or
telecommunication services; and (iii) water submetering.

(f)                Service Contract Termination. Purchaser may notify Seller in
writing ("Purchaser's Service Contract Termination Notice") no later than five
(5) Business Days prior to the expiration of the Feasibility Period of its
desire to terminate any Contract. If such Contract allows by its terms for the
termination thereof upon delivery of a termination notice and, if applicable,
payment of a termination fee or penalty (collectively, a "Termination Fee")
without any further conditions, duties, obligations or liability to Seller or
any Seller Affiliate, Seller shall, prior to Closing and after receipt of
Purchaser's Service Contract Termination Notice, notify the vendor of the
applicable Contract in writing ("Service Contract Termination Notice") of the
proposed termination of the Contract, which shall terminate either upon Closing
or within thirty (30) days thereafter. Subject to Seller's timely receipt of the
Service Contract Termination Notice, provided Closing occurs, Seller shall
deliver to the vendor notice of termination of the Contract and the applicable
Termination Fee. Other than as set forth herein, Purchaser shall have no right
(and Seller shall have no duty or obligation) to terminate any other Contract.
Notwithstanding anything herein appearing to the contrary, Seller shall have the
right to terminate any Contract as of the Closing, regardless of whether such
Contract is an Approved Service Contract. Seller shall give notice to Purchaser
no later than three (3) Business Days prior to Closing as to any and all
Contracts that Seller intends to terminate.

14

 

 

(g)               Survival. Each of the parties’ duties and obligations under
this Section 6 shall survive the Closing or earlier termination of this
Agreement, as the case may be.

7.                  Closing. The consummation of the purchase and sale of the
Property as contemplated herein (the "Closing") shall occur on the date which is
fifteen (15) days following the last day of the Feasibility Period (the "Closing
Date," or the "Close of Escrow"). At Closing, Purchaser shall pay to Seller the
sum of the Purchase Price and all other sums due hereunder, less the Deposit and
any other credits due and owing Purchaser hereunder, if any. The Closing shall
be conducted at the offices of the Escrow Agent and shall occur through Escrow
in the customary manner for the consummation of real estate transactions in the
County in which the Closing occurs. At Closing, Purchaser will assume the
management, maintenance, operation and leasing of the Project.

8.                  Seller's Closing Conditions.

(a)                Seller's Conditions to Closing. Notwithstanding anything to
the contrary contained herein, Seller's obligation to proceed with Closing is
subject to and conditioned upon the satisfaction of all of the following
conditions before the Close of Escrow, unless otherwise waived by Seller in
writing or the time for performance is extended by Seller, in its sole and
absolute discretion (collectively, "Seller's Closing Conditions"):

(i)                 Provided Seller is not otherwise in Default and there is no
unsatisfied Purchaser Closing Condition, Purchaser shall have timely paid into
Escrow the Purchase Price and all other sums due hereunder, less the Deposit and
any other credits due and owing Purchaser hereunder, if any, on or before 5:00
p.m. (Central time) on the Closing Date;

(ii)               Purchaser shall have performed in all material respects, all
covenants to performed by Purchaser under this Agreement;

(iii)             No representation or warranty made in this Agreement by
Purchaser shall be materially untrue, inaccurate or incomplete;

15

 

(iv)             No suit or other proceeding before any court or applicable
Governmental Authority shall be pending or threatened by any third party against
Seller seeking to restrain or prohibit the transaction contemplated herein or
seeking damages in connection with, or to declare illegal, the transaction
contemplated herein;

(v)               Purchaser shall have executed, notarized (if applicable) and
delivered to the Escrow Agent on or before the Closing Date the documents and
instruments described in subsection 11(a) below.

(b)               Failure of Seller's Closing Conditions. In the event that any
one or more of Seller's Closing Conditions has not been satisfied or waived by
Seller on or before the Closing Date, then such Seller's Closing Condition shall
be deemed unsatisfied, and Seller shall elect to either: (i) waive Seller's
Closing Condition and consummate the transaction contemplated in this Agreement;
(ii) terminate this Agreement, in which case Escrow Agent shall promptly deliver
the Deposit to Seller, this Agreement shall terminate and neither Party shall
have any further duties, obligations or liability hereunder except the Surviving
Duties; or (iii) extend the Closing Date for up to ten (10) Business Days to
allow time for satisfaction of the unsatisfied Seller's Closing Condition(s).

9.                  Purchaser's Closing Conditions.

(a)                Purchaser's Conditions to Closing. Purchaser's obligation to
proceed with Closing is subject to and conditioned upon the satisfaction of all
of the following conditions on or before the Close of Escrow (as extended by
Seller), unless otherwise waived by Purchaser in writing, in its sole and
absolute discretion (collectively, "Purchaser's Closing Conditions"):

(i)                 The Title Company shall have committed to issue the Title
Policy, subject only to the Permitted Exceptions;

(ii)               No representation or warranty made in this Agreement by
Seller shall be materially untrue, inaccurate or incomplete;

(iii)             Seller shall have performed in all material respects all
covenants to performed by Seller under this Agreement;

16

 

(iv)             Seller shall have used commercially reasonable efforts to
obtain estoppel letters from 100% of the Tenants and at least two (2) Business
Days before the Closing Date, Seller shall have delivered to Purchaser an
estoppel certificate from each Required Tenant and including Lease guarantors,
if any, in the form attached to this Agreement as Exhibit "L-1" (each, a "Tenant
Estoppel"). The term "Required Tenants" means a Tenant Estoppel from each Tenant
occupying five thousand (5,000) square feet of floor area at the Property, an
estoppel certificate from each Tenant for which a memorandum of such Tenant’s
Lease has been recorded as an encumbrance against the Property and 80% of the
Tenants occupying less than five thousand (5,000) square feet of floor area at
the Property. If Seller is unable to obtain a Tenant Estoppel from all Tenants
and Lease guarantors, if any, including the Required Tenants, Seller, is
required to, sign and provide an estoppel in the form attached to this Agreement
as Exhibit "L-2" on behalf of any Tenant that fails to provide a Tenant Estoppel
provided such Seller issued Tenant Estoppel shall not be deemed to satisfy the
Required Tenants requirement of this section;

(v)               Seller shall have executed, notarized (if applicable) and
delivered to the Escrow Agent by Closing the documents and instruments described
in subsection 11(b) below; and

(vi)             Seller shall deliver an amendment to the Bed Bath & Beyond
Lease, extending the current term by a period as is necessary to provide for ten
(10) years remaining on such Lease from the Closing Date, at the same rental
rate currently payable by Bed Bath & Beyond.

(b)               Failure of Purchaser's Closing Conditions. Purchaser shall use
commercially reasonable efforts to satisfy any condition within its control, in
whole or in part. In the event that any one or more of Purchaser's Closing
Conditions has not been satisfied or waived by Purchaser on or before the
Closing Date, Seller's Closing Conditions have been satisfied, and Purchaser is
not in Default, then such Purchaser's Closing Condition shall be deemed
unsatisfied, and Purchaser shall elect to either: (i) waive Purchaser's Closing
Condition and consummate the transactions contemplated in this Agreement; or
(ii) terminate this Agreement, in which case Purchaser shall cause Seller's
Deliveries to be promptly returned to Seller and, upon receipt, Escrow Agent
shall promptly deliver the Deposit to Purchaser and, upon delivery of the
Deposit, this Agreement shall terminate and neither Party shall have any further
duties, obligations or liability hereunder except the Surviving Duties.

17

 

 

10.              Costs. Costs of the Closing and Escrow shall be allocated as
follows:

(a)                Purchaser's Costs. Purchaser shall pay: (i) one-half (½) of
any escrow fees; (ii) all recordation fees for the Deed; (iii) Purchaser's
attorneys' fees, and (iv) any other customary fees and charges and expenditures
authorized by Purchaser at Closing or under the terms of this Agreement.

(b)               Seller's Costs. Seller shall pay: (i) one-half (½) of any
escrow fees; (ii) premium for the Title Policy including, but not limited to,
the basic premium, extended coverage and the cost of all Purchaser required
title endorsements and including the cost of the “survey exception deletion”;
(iii) the cost to obtain the updated Survey; (iv) Seller's attorneys' fees; (v)
an allowance, in the form of a credit to the Purchase Price, of $150,000, to
compensate Purchaser for certain tenant finish-out costs (Is this really a cost
item or a credit under prorations?); (vi) all transfer taxes, if any, and (vii)
any other customary fees and charges and expenditures authorized by Seller at
Closing or under the terms of this Agreement.

(c)                Prorations and Adjustments

(i)                 Fixed, Minimum and Base Rents. Subject to Subsection (ix)
below, all rents (fixed, minimum, base and percentage rents) payable under the
terms of the Leases (collectively referred to herein as "Rent") shall be
prorated as of the Closing Date (regardless of when such payments are actually
made), with Seller being entitled to all Rent for periods prior to the Closing
Date and Purchaser being entitled to all Rent for the Closing Date and
thereafter; provided, however, Purchaser shall receive a credit at Closing
against the Purchase Price for its pro rata share of Rent for the Closing Date
and for the month of Closing on a collectible basis.

18

 

(ii)               Common Area Maintenance and Other Charges. Except as is
otherwise provided in the Leases, some or all tenants under Leases pay monthly
estimates of common area maintenance, insurance costs, and other charges ("CAM
Charges") with, in most cases, an adjustment at the end of each fiscal year
applicable to such charges. CAM Charges are determined, in most cases, with
respect to a fiscal year commencing January 1, and ending December 31. Seller
shall credit Purchaser at Closing with all credit balances in the Tenant
accounts based upon the interim payments received by Seller less expenses paid
prior to the Closing Date. Any debit balance shall be paid by Purchaser to
Seller if and when collected by Purchaser following a reconciliation with such
Tenants at the end of the calendar year in which the Closing occurs. All CAM
Charges for the month of Closing shall be prorated between Seller and Purchaser
based upon the number of days occurring in the month of Closing. All amounts
received by Purchaser as interim payments of CAM Charges relating to periods
after the Closing Date, except for Delinquent Amounts (as hereinafter defined)
owed as of the Closing Date, shall be retained by Purchaser. Prior to the
Closing Date, Seller shall provide Purchaser with the actual CAM Charges
applicable to each Lease for fiscal year 2013, and the proposed reconciliation
statements for each tenant's CAM Charges for such fiscal year (the
"Reconciliation Statements"). If, on the basis of amounts actually incurred and
the estimated payments received by Seller for fiscal year 2013, or by Purchaser
from and after the Closing Date, it is determined that Seller has retained or
received amounts in excess of its allocable share, Seller shall remit such
excess to Purchaser, for delivery to Tenants in accordance with the
Reconciliation Statements. Delinquent Amounts owed Seller as of the Closing Date
shall be paid to Seller, if and when collected by Purchaser. Seller shall retain
responsibility for any liability to Tenants for CAM Charges for 2013 or prior
year. This responsibility shall survive Closing.

Under the Leases, Seller and Purchaser shall be obligated, on or before March
31, 2015, to reconcile CAM Charges for fiscal year 2014. Seller's allocable
share of actual CAM Charges for each of the Leases in effect as of the Closing
Date for fiscal year 2014 shall be determined by multiplying the total payments
collected from such tenant for such fiscal year (the sum of estimated payments
plus or minus year-end adjustments) by a fraction, the numerator of which is the
actual CAM Charges incurred by Seller with respect to such Lease during such
fiscal year (within that portion of the fiscal year prior to Closing Date in
which such Lease is in effect), and the denominator of which is the total amount
of CAM Charges incurred by Seller with respect to such Lease during such fiscal
year (or that portion of the fiscal year in which such Lease is in effect). If
any Lease provides for the adjustment of CAM Charges on the basis of a period
other than the common area fiscal year, a reasonable method of calculating the
adjustment for that Tenant will be determined so that all adjustments can be
made at the same time. Upon such reconciliation of CAM Charges for 2014, and
except for Delinquent Amounts received by Purchaser after the Closing Date,
Purchaser shall have no further liability to Seller with respect to CAM Charges
for fiscal year 2014 or any prior years.

19

 

 

(iii)             Tenant's Security Deposit and Prepaid Rents. At Closing,
Purchaser shall receive a credit against the Purchase Price in an amount equal
to all tenant security deposits paid to Seller under the Leases. All prepaid
Rent covering the period of time commencing on or after the Closing Date shall
be delivered by Seller to Purchaser on the Closing Date, or Purchaser may elect
to receive a credit against the Purchase Price in the amount of such prepaid
Rent.

(iv)             Contracts and Accounts Payable. Purchaser shall be entitled to
a credit against the Purchase Price for sums that are due and unpaid as of the
Closing Date under any Approved Service Contracts or other accounts payable with
respect to the Property which are assumed by Purchaser and Seller shall be
entitled to a credit to the extent that sums have been paid under any Approved
Service Contracts or accounts for services to be performed or goods to be
delivered on or after the Closing Date.

(v)               General Taxes and Assessments. All personal property taxes and
real estate taxes and assessments assessed to the Property ("General Taxes and
Assessments") for the tax year in which the Closing occurs shall be prorated as
of the Closing Date (using at Purchaser’s option, an estimated amount for the
year in which the Closing occurs or 110% of the prior year's tax bills as a
basis for the proration if the tax bills or tax figures for the current tax year
are not available), and such proration shall, at Purchaser’s option, subject to
re-proration. Purchaser shall receive a credit against the Purchase Price in an
amount equal to Seller's share of such General Taxes and Assessments. Seller
shall be entitled to receive, in cash, the amount of the refund or credit
payable with respect to 2013 General Taxes and Assessments resulting from
Seller's protest thereof when and if received by Purchaser. Purchaser shall
immediately pay to Seller such amount upon receipt, whether in the form of cash
or a credit against taxes payable but Purchaser shall not be obligated to pursue
any claim on Seller’s behalf for collection of such amounts.

(vi)             Utility Charges. All utility charges payable by Seller with
respect to the Property will be determined as of the Closing Date or as soon
thereafter as possible and Seller agrees, prior to Closing, to attempt to obtain
final billings therefor. Seller shall pay the final billings directly to the
appropriate utility companies. Purchaser shall be responsible for all utilities
consumed on and after the Closing Date. Seller shall receive a refund of all
deposits, if any, used to secure the provision of utility services.

(vii)           Closing Fee. The closing or escrow fee, if any, charged by the
Title Company shall be paid one-half (1/2) each by Purchaser and Seller.

20

 

(viii)         Other Items of Expense or Receipt. All other customarily prorated
items of expense or receipt shall be prorated between the parties hereto as of
the Closing Date. Except with respect to items prorated at Closing, and except
as set forth herein to the contrary, Seller shall be responsible for payment of
any and all bills or charges incurred by Seller prior to the Closing Date for
work, services, supplies or materials, and Purchaser shall be responsible for
payment of any and all bills or charges prorated at Closing and/or incurred
after the Closing Date for work, services, supplies or materials. Seller shall
deliver a schedule of all prorations no later than two (2) Business Days prior
to Closing.

(ix)             Collections and Application of Payments After Closing. After
the Closing Date, Purchaser shall bill Tenants for all amounts due under Leases,
including amount accruing prior to the Closing Date. Purchaser shall prepare and
send to Tenants all financial statements and data required by the Leases and
Seller shall cooperate and assist Purchaser in preparing same as may be
reasonably required and requested by Purchaser. Any amounts due and owing by
Tenants to Seller before the Closing Date under the Leases, and any amounts or
charges payable by Tenants on or after the Closing Date with respect to which
Seller is entitled to receive a share under this Agreement, are herein called
"Delinquent Amounts". To the extent, Purchaser collects Delinquent Amounts from
each party owing such Delinquent Amounts, Purchaser shall pay such Delinquent
Amounts to Seller following the Closing Date on a monthly basis on or before the
tenth (10th) day of the calendar month following the month of receipt.
Notwithstanding the foregoing or any direction from Tenants to the contrary,
Rent and other payments received by Purchaser from Tenants on or after the
Closing Date shall be first applied toward the payment of Rent and other charges
for the then-current period, and any excess monies, if any, received shall be
applied toward the payment of Delinquent Amounts in accordance herewith.
Purchaser may not waive any Delinquent Amounts nor modify a Lease so as to
reduce amounts or charges owed under Leases which Seller is entitled to receive
without first obtaining Seller's written consent but Purchaser shall not have
the obligation to pursue collection thereof other than billing Tenants for such
amounts. From and after the Closing Date, Seller shall have the right to pursue
reasonable collection remedies against any Tenant owing Delinquent Amounts,
provided that (i) Seller shall notify Purchaser of its intent to institute any
collection remedy or proceeding not less than fifteen (15) days prior to the
institution thereof, and (ii) Seller shall in no event institute any proceeding
to evict or dispossess a Tenant from the Property. Purchaser may, by written
notice to Seller within ten (10) days of receipt of Seller's notice of intent to
institute collection remedies or proceedings, restrict Seller from collecting
such Delinquent Amounts, but only if Purchaser first pays Seller such Delinquent
Amounts in exchange for Seller's assignment to Purchaser of all of Seller's
rights and causes of action with respect thereto. With respect to Delinquent
Amounts owed by tenants who are no longer tenants of the Property as of the
Closing Date, and to the payments owed by Aqua Tots, Seller shall retain all
rights relating thereto except that Seller shall not have the right to institute
any proceedings to dispossess or evict Aqua Tots from the Property.

21

 

 

(d)               Items to be Paid by Seller. The parties hereby acknowledge and
agree that Seller shall be responsible and liable to pay and shall pay when due
(or such amounts will be credited to Purchaser on the settlement statement) the
following expenses of the Project (collectively, "Leasing Costs"), but only as
to the current term of the Leases (and not as to any future renewal or extension
term, or as to any expansion of leased premises under any Lease) and Purchaser
shall be responsible for payment for all leasing costs not the responsibility of
Seller pursuant to this clause:

(i)                 any real estate or leasing commission in respect of the
Leases executed prior to the date of this Agreement (including, without
limitation, (x) all installments thereof whether or not currently due, and (y)
any costs related to the execution of amendments to the Bed Bath & Beyond and
Petsmart leases which are payable prior to Closing; Seller shall have no
obligations thereafter);

(ii)               any tenant inducements or tenant allowances in the form of
cash payments (i.e., free rent is not a tenant inducement for purposes of this
provision) payable under the Leases executed prior to the date of this
Agreement;

(iii)             any costs and expenses of any lease take-over, assignment,
assumption or other commitments required pursuant to the Leases executed prior
to the date of this Agreement;

(iv)             the costs and expenses of any initial tenant build-out work or
improvements to rentable or rental space in the Project required to be performed
by the landlord thereunder and arising pursuant to the Leases executed prior to
the date of this Agreement;

(e)                Survival. The obligations set forth in this Section 10 shall
survive the Close of Escrow.

11.              Closing Deliveries. Seller and Purchaser shall each deliver to
the other through Escrow such instruments and funds as are necessary to
consummate the purchase and sale of the Property, including the following:

(a)                Purchaser's Deliveries. Purchaser shall deliver to the Escrow
Agent the following, all executed and notarized by Purchaser, as applicable, on
or before the Closing Date:

(i)                 Purchase Price and all other sums due hereunder, less the
Deposit and any other credits due and owing Purchaser hereunder, if any, on or
before 5:00 .p.m. (Central time) on the Closing Date;

22

 

(ii)               Assignment and Assumption of Tenant Leases (the "Lease
Assignment") substantially in the form attached hereto as Exhibit F;

(iii)             Assignment and Assumption of Contracts (the "Contract
Assignment") substantially in the form attached hereto as Exhibit G;

(iv)             if applicable, evidence of the due formation and good standing
of Purchaser and qualification to do business in Texas, and the authority of
each person executing this Agreement, as reasonably requested by the Title
Company;

(v)               a notice to each service provider under all Approved Service
Contracts, substantially in the form attached as Exhibit C to the Contract
Assignment, executed by Purchaser, which Purchaser shall deliver to each such
service provider promptly upon Closing; and

(vi)             any other items reasonably required by Title Company in order
to close the transactions contemplated herein.

(b)               Seller's Deliveries. Seller shall deliver to the Escrow Agent
the following on or before the Closing Date:

(i)                 the Deed, duly executed by Seller and notarized;

(ii)               a counterpart of the Lease Assignment, duly executed by
Seller;

(iii)             a counterpart of the Contract Assignment, duly executed by
Seller;

(iv)             a bring down certificate of Seller’s representations and
warranties effective as of the Closing Date;

(v)               a certified Rent Roll in the form as set forth on Exhibit M
updated and certified as of the Closing Date;

(vi)             a notice to the Tenants (the "Tenant's Notice") substantially
in the form attached hereto as Exhibit H executed by Seller, which Seller shall
deliver to each Tenant promptly upon Closing;

(vii)           a Bill of Sale and Assignment (the "Bill of Sale") substantially
in the form attached hereto as Exhibit I executed by Seller;

(viii)         an owner's affidavit in the form customarily used by Title
Company in the County in which the Property is located;

23

 

(ix)             originals, or copies of all originals to the extent originals
are not available, of all Leases and Approved Service Contracts;

(x)               A Non-Foreign Affidavit for purposes of compliance with
Section 1445(b)(2) of the Internal Revenue Code of 1986, as amended, and the
regulations adopted thereunder;

(xi)             if applicable, evidence of the due formation and good standing
of Seller and qualification to do business in Texas, and the authority of each
person executing this Agreement and any other documents to be delivered at
Closing by Purchaser, as reasonably requested by Title Company; and

(xii)           any other items reasonably required by Title Company in order to
close the transactions contemplated herein.

12.              Representations, Warranties and Covenants/As Is
Purchase/Release of Claims.

(a)                Seller's Representations and Warranties. For the purposes of
this Section 12, the term "Seller's knowledge" shall be limited to the current
actual knowledge of the representative of Seller listed on Exhibit J attached
hereto (the "Seller's Representative"), and shall not include the knowledge of
any other person or any knowledge which would be imputed to Seller's
Representative or any other person, as a matter of Law or otherwise. Seller
hereby certifies that the Seller’s Representatives are knowledgeable of all
matters contained in Seller’s Representations and Warranties. Seller's
Representative shall have no personal liability hereunder. Seller hereby makes
the following representations and warranties to and for the benefit of Purchaser
as of the Effective Date and the Closing Date only:

(i)                 This Agreement has been duly authorized, executed and
delivered by and, subject to equitable principles generally and covenants of
good faith and fair dealing and to the federal laws relating to bankruptcy, is
binding upon Seller in accordance with its terms; Seller has the authority to
enter into this Agreement and nothing prohibits or restricts the right or
ability of Seller to enter into this Agreement; this Agreement and the actions
contemplated hereby do not and will not hereafter breach, invalidate, cancel,
make inoperative or interfere with, or result in the acceleration or maturity
of, any agreement, document, instrument, right or interest affecting or relating
to Seller; and the individual signing this Agreement on behalf of Seller has the
authority to bind Seller to this Agreement.

(ii)               Seller is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Texas and
duly qualified to do business in the State of Texas. Seller is not a "foreign
person" within the meaning of Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended.

24

 

(iii)             To Seller's knowledge, unless otherwise disclosed to Purchaser
in writing prior to the 5th Business Day prior to the end of the Feasibility
Period, there is no litigation, action or administrative proceeding which in any
way affects the Property, the Leases, or Seller's ability to perform its
obligations under this Agreement.

(iv)             Attached hereto as Exhibit M is a true and complete rent roll
(“Rent Roll”) listing all Tenants, Leases, the commencement and expiration dates
of each Lease, all delinquencies, the amount of any Rent and Security Deposit.
The Leases delivered to Purchaser for review are true, correct, and complete
copies of the actual Leases in Seller's possession or control and, as of the
Effective Date, the Leases are the complete written documentation of the
agreement between Seller and the Tenants. Such Leases have not been amended,
modified, terminated or in any other way changed and there is no other document
or understanding between Seller and the Tenants which contradicts or otherwise
changes any of the terms of the Leases. Except as otherwise disclosed to
Purchaser in writing, there are no unpaid commissions, tenant improvement
allowances or concessions due or owing with respect to any Lease. Except as has
been or is hereafter disclosed in writing to Purchaser prior to the 5th Business
Day prior to the end of the Feasibility Period, to Seller's knowledge, neither
Seller nor any of the Tenants are in default under the terms of their respective
Leases and the Leases are in full force and effect in accordance with their
terms. Seller has received no notices of the bankruptcy of any of the Tenants or
any Tenant’s request for relief or reduction in the Rents or any claims with
respect to the Leases or the Project. There are no options to purchase all or
any portion of the Property either in favor or Tenant of any third party.

(v)               Seller has not received any written notice from a Governmental
Authority that: (A) the Improvements located on the Property are in violation of
any applicable building, zoning, access (including, without limitation, the
Americans with Disabilities Act of 1990, as amended), safety and other laws,
Environmental Laws, ordinances, rules, codes, resolutions, statutes or
regulations ("Property Laws") or any covenants, conditions or restrictions
affecting the Property; and (B) the conformity of the Property with applicable
Property Laws (or the legality of the current use of the Property) is based, in
whole or in part, upon any Improvements being a so-called "nonconforming" use or
similar exemption.

(vi)             To Seller's knowledge, all financial statements and operating
reports delivered to Purchaser are in the form relied upon by Seller in Seller's
ordinary course of business.

(vii)           No written notice has been received by Seller of any pending or
threatened change to, any zoning ordinance or other zoning by-law materially
affecting all or any portion of the Property, or any local improvements made by
any governmental authority and chargeable (and not paid) to all or any portion
of the Property and Seller is not aware of any contemplated, pending or
threatened change.

25

 

(viii)         Seller is not a debtor in any state or federal insolvency,
bankruptcy or receivership proceeding.

(ix)             Seller has not received written notice from any governmental
authority having jurisdiction of any actual or contemplated condemnation of all
or any part of the Property.

(x)               Seller has not received any written notice of any special
assessments affecting the Property.

(xi)             There are no unemployment taxes due with respect to the
Property.

(xii)           Seller is not:

(A)             listed on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Order and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the "Lists");

(B)              a Person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or

(C)              owned or controlled by, or acting for or on behalf of, any
Person on the Lists or any other Person who has been determined by competent
authority to be subject to the prohibitions contained in the Orders.

(xiii)         The representations and warranties contained in this
subsection 12(a) are made as of the date this Agreement is executed by Seller
and shall be true and correct at the Closing as a condition to Purchaser's
obligation to proceed with the Closing, and shall survive Closing for a period
of twenty four (24) month except that the representations set forth in Section
12(a)(i)-(iii); and (xii) shall survive forever.

(xiv)         The representations and warranties set forth in Section 12(a)
hereof shall survive the Closing as set forth in Subsection 12(a)(xiii) above;
provided however, that any claim against Seller for a violation or alleged
violation of Section 12(a) shall be asserted within twenty four (24) month
following the Closing in a written notice to Seller giving reasonable details of
the claims and, if not so asserted within such time, Seller shall have no
further liability with respect thereto. Provided if Purchaser asserts its claim
during the twenty four (24) month survival period, Seller hereby agrees to
indemnify the Purchaser and its successors and assigns for any loss, cost or
expense including, but not limited to court costs and reasonable legal fees
necessary to enforce this provision, resulting from any of Seller’s
representations or warranties being untrue. Notwithstanding anything to the
contrary contained herein, if prior to Closing, Purchaser

26

 

has actual knowledge that any representation or warranty of Seller set forth in
this Agreement including, without limitation, in Section 12.1(a), is not true,
and nevertheless Purchaser proceeds to close the transaction, then Purchaser
shall be deemed to have irrevocably and unconditionally waived its rights to
assert any claim against Seller after the Closing with respect to any
misrepresentation of which it had knowledge prior to the Closing.

(b)               Covenants and Agreements. Seller hereby specifically covenants
and agrees with Purchaser as follows after the Effective Date and until the
Close of Escrow:

(i)                 Seller shall keep and perform all of the obligations to be
performed by the landlord under the Leases. Purchaser acknowledges and agrees
that, to the extent Seller has the right or is otherwise required or obligated
to perform any duty or obligation under the terms of any Lease which is
inconsistent with the terms of this Agreement, Seller may, upon prior written
notice to Purchaser, exercise such rights and perform such duties and
obligations as Seller deems necessary under the terms of the applicable Lease,
provided Purchaser reserves its rights to terminate this Agreement and receive a
refund of the Deposit in the event Purchaser objects to such action from Seller.

(ii)               Prior to the Closing, Seller shall maintain the Improvements
of the Property in their present condition and repair, except for normal wear
and tear and any casualty or condemnation, and Seller shall not remove any
fixtures, equipment, furnishings and other personalty (except for Excluded
Property) from the Improvements without replacing them with comparable items of
equal value.

(iii)             Seller will not take, approve or consent to any action that
would change the zoning, use, permits or licenses of or for the Property.

(iv)             Seller shall promptly deliver to Purchaser copies of any
notices received from any Governmental Authority and parties to any of the
Leases or the Approved Service Contracts that would have a material effect on
the value of the Property or Purchaser's ability to operate the Property in its
current use.

(v)               Except to the extent, Seller is otherwise obligated or
permitted to take such action pursuant to any other provision in this Agreement,
Seller shall not enter into any new Leases or amend, modify, terminate or waive
any rights under the existing Leases without Purchaser’s prior written consent
and Seller shall not enter into any new Contracts or amend, modify or waive any
rights under any Contracts without Purchaser’s prior consent.

27

 

 

(c)                "AS IS," "WHERE IS" PURCHASE. PURCHASER COVENANTS TO SELLER
THAT PURCHASER WILL PERFORM ITS OWN INSPECTIONS OF THE PROPERTY DURING THE
FEASIBILITY PERIOD AND EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, RELY
SOLELY ON ITS OWN INVESTIGATION AND THAT PURCHASER IS NOT AND SHALL NOT RELY ON
ANY SELLER'S REPORT OR OTHER INFORMATION PROVIDED OR NOT PROVIDED TO PURCHASER
BY SELLER TO MAKE A DECISION CONCERNING THE PURCHASE OR NON-PURCHASE OF THE
PROPERTY. SELLER HAS NO DUTY TO DISCLOSE ANY INFORMATION TO PURCHASER CONCERNING
THE PROPERTY. OTHER THAN AS SET FORTH IN THIS AGREEMENT, SELLER MAKES NO
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY INFORMATION PROVIDED TO
PURCHASER. PURCHASER SPECIFICALLY UNDERSTANDS THAT ANY INFORMATION PROVIDED BY
SELLER IS SUBJECT TO PURCHASER'S VERIFICATION AND, NOTWITHSTANDING PURCHASER'S
FAILURE TO SO VERIFY THE INFORMATION, PURCHASER WILL NOT HOLD SELLER LIABLE OR
MAKE ANY FUTURE CLAIMS AGAINST SELLER AS TO THE ACCURACY OR INACCURACY OF ANY
INFORMATION PROVIDED BY SELLER INCLUDING, WITHOUT LIMITATION, ANY INFORMATION
CONTAINED WITHIN SELLER'S "FOR-SALE" PACKAGES, ANY RENT ROLLS, OPERATING
STATEMENTS, PROPERTY MANAGEMENT REPORTS, PLANS, SPECIFICATIONS OR SO-CALLED
"AS-BUILT" PLANS. IF PURCHASER DOES NOT TERMINATE THIS AGREEMENT PRIOR TO THE
EXPIRATION OF THE FEASIBILITY PERIOD, PURCHASER ACCEPTS THE PROPERTY IN ITS
CURRENT "AS-IS" CONDITION REGARDLESS OF NON-CONFORMITY TO ANY LAWS, PLANS OR
SPECIFICATIONS AND PURCHASER EXPRESSLY WAIVES AND RELEASES ANY CLAIMS IT MAY
ALLEGE AS A RESULT OF NON-CONFORMITY OF THE PROPERTY AS ACTUALLY CONSTRUCTED
WITH ANY PLANS AND SPECIFICATIONS.

EXCEPT FOR ANY REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT,
SELLER, SELLER'S AFFILIATES AND SELLER'S BROKER HEREBY SPECIFICALLY DISCLAIM,
AND PURCHASER EXPRESSLY WAIVES AND RELEASES, ANY WARRANTY, GUARANTY OR
REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, OR
CONCERNING: (i) THE NATURE AND PHYSICAL CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF AND
OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY ELECT TO
CONDUCT THEREON; (ii) THE NATURE, ENFORCEABILITY AND EXTENT OF ANY EASEMENT,
RIGHT-OF-WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION,
CONDITION OR OTHERWISE; AND (iii) THE COMPLIANCE OF THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER
BODY INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OR THE
FAIR HOUSING ACT AND RELATED RULES AND REGULATIONS. PURCHASER SHALL INSPECT THE
PROPERTY AND RELY SOLELY

28

 

ON ITS OWN INVESTIGATION AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED
BY SELLER OR ANY OF ITS AFFILIATES, THERE BEING NO, AND PURCHASER EXPRESSLY
WAIVING AND RELEASING ANY, OBLIGATION ON SELLER'S PART TO PROVIDE OR DISCLOSE
INFORMATION OTHER THAN AS SPECIFICALLY SET FORTH HEREIN. PURCHASER FURTHER
ACKNOWLEDGES THAT THE INFORMATION PROVIDED AND TO BE PROVIDED WITH RESPECT TO
THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT NEITHER SELLER NOR
ANY OF ITS AFFILIATES, EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT: (X) HAS
MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION; AND (Y)
MAKES NO REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION.
THE SALE OF THE PROPERTY AS PROVIDED FOR IN THIS AGREEMENT IS MADE ON AN "AS IS,
WHERE IS" BASIS. PURCHASER EXPRESSLY ACKNOWLEDGES, IN CONSIDERATION OF THE
AGREEMENTS OF SELLER HEREIN, THAT EXCEPT FOR ANY REPRESENTATIONS AND WARRANTIES
OF SELLER CONTAINED IN THIS AGREEMENT, NEITHER SELLER NOR ANY OF ITS AFFILIATES
MAKES, AND SUCH PERSONS AND ENTITIES SPECIFICALLY DISCLAIM, ANY WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT OF THE PROPERTY.

PURCHASER AGREES THAT NEITHER SELLER NOR SELLER'S AFFILIATES SHALL BE
RESPONSIBLE OR LIABLE TO PURCHASER OR ANY HEIR, LEGAL OR PERSONAL
REPRESENTATIVE, SUCCESSOR OR ASSIGNEE OF PURCHASER FOR ANY CONSTRUCTION DEFECTS,
ERRORS, OMISSIONS, OR ANY OTHER CONDITIONS AFFECTING THE PROPERTY, AS PURCHASER
IS PURCHASING THE PROPERTY AS IS, WHERE IS, AND WITH ALL FAULTS. PURCHASER OR
ANYONE CLAIMING BY, THROUGH OR UNDER PURCHASER, HEREBY FULLY RELEASES SELLER AND
SELLER'S AFFILIATES, THEIR PARTNERS AND MEMBERS, AND THEIR RESPECTIVE EMPLOYEES,
OFFICERS, DIRECTORS, REPRESENTATIVES AND AGENTS FOR ANY COST, LOSS, LIABILITY,
DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE OF ACTION ARISING FROM OR RELATED TO
ANY CONSTRUCTION DEFECTS, ERRORS, OMISSIONS, OR OTHER CONDITIONS AFFECTING THE
PROPERTY. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THIS RELEASE SHALL BE
GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESS TERMS AND
PROVISIONS, INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO UNKNOWN AND
SUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION. THIS COVENANT RELEASING SELLER
AND SELLER'S AFFILIATES AND OTHERS SHALL BE A COVENANT RUNNING WITH THE PROPERTY
AND SHALL BE BINDING UPON PURCHASER, ITS SUCCESSORS AND ASSIGNS.

THE FOREGOING PROVISIONS OF THIS SUBSECTION 12(c) SHALL NOT AFFECT, REDUCE,
DIMINISH, MITIGATE OR ACT AS A WAIVER OR RELEASE OF (A) SELLER'S LIABILITY FOR
FRAUD OR INTENTIONAL MISREPRESENTATION, OR (B) PURCHASER'S RIGHT TO RELY ON THE
REPRESENTATIONS AND WARRANTIES OF SELLER IN SUBSECTION 12(a) IN THIS AGREEMENT.

29

 

THE FOREGOING PROVISIONS OF THIS SUBSECTION 12(c) SHALL SURVIVE THE CLOSING AND
SHALL BE CONTAINED IN THE DEED.

(d)               Purchaser's Representations and Warranties. Purchaser hereby
represents and warrants to Seller as follows:

(i)                 This Agreement has been duly authorized, executed and
delivered by and, subject to equitable principles generally and covenants of
good faith and fair dealing and to the federal laws relating to bankruptcy, is
binding upon Purchaser in accordance with its terms; Purchaser has the legal
authority to enter into this Agreement and nothing prohibits or restricts the
right or ability of Purchaser to enter into this Agreement; this Agreement does
not and will not hereafter breach, invalidate, cancel, make inoperative or
interfere with, or result in the acceleration or maturity of, any agreement,
document, instrument, right or interest to which Purchaser is a party; and the
individual signing this Agreement on behalf of Purchaser has the authority,
without the act, signature or consent of any other party to bind Purchaser in
connection with this Agreement.

(ii)               Any permitted assignee of Purchaser shall be an entity duly
organized, validly existing and in good standing under the laws of the state of
formation and, if applicable, duly qualified to do business in the State of
Texas.

(iii)             There is no pending or threatened litigation, action,
administrative proceeding or other Claim including, without limitation,
assignments for the benefit of creditors, or voluntary or (to Purchaser's
knowledge) involuntary proceedings in bankruptcy or under other debtor relief
laws, by or against Purchaser which would prohibit, restrict or otherwise affect
in any material respect Purchaser's ability to perform its obligations under
this Agreement.

(iv)             Purchaser is in compliance with the requirements of the Order
and other similar requirements contained in the rules and regulations of OFAC
and in any enabling legislation or other Orders. Further, Purchaser covenants
and agrees to make its policies, procedures and practices regarding compliance
with the Orders, if any, available to Seller for its review and inspection
during normal business hours and upon reasonable prior notice.

(v)               Neither Purchaser nor any beneficial owner of Purchaser:

(A)             is listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Order and/or on any other Lists;

(B)              is a Person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders; or

30

 

(C)              is owned or controlled by, or acts for or on behalf of, any
Person on the Lists or any other Person who has been determined by competent
authority to be subject to the prohibitions contained in the Orders.

(vi)             The representations and warranties contained in this
subsection 12(e) are made as of the date this Agreement is executed by Purchaser
and shall be true and correct at the Closing as a condition to Seller's
obligation to proceed with the Closing. Should this Agreement terminate prior to
the Close of Escrow, Purchaser shall, at its sole cost and expense, immediately
return or cause to be returned to Seller or destroy all copies of Seller's
Reports, which obligation shall survive the termination of this Agreement.

(e)                Leasing Approvals. Prior to three (3) Business Days before
the expiration of the Feasibility Period, Seller may execute, modify, amend or
terminate any proposed or existing Leases, provided that Seller notifies
Purchaser of the same and provides Purchaser with a copy of any such document,
prior to the date of such action intended to be undertaken by Seller. Following
the expiration of the Feasibility Period, Seller shall notify Purchaser with
respect to any new lease and with respect to any amendment, termination or
modification to an existing Lease, which notice shall also be accompanied by a
copy of such proposed document, and the same shall be subject to Purchaser's
prior written consent which shall not be unreasonably withheld, conditioned or
delayed, it being understood that Purchaser's failure to object to an amendment,
termination, modification or new Lease within five (5) Business Days after the
date of Seller's notification to Purchaser thereof shall be deemed Purchaser's
approval thereof. Except as otherwise expressly set forth in this Agreement, any
and all costs, commissions, and tenant improvement costs (excluding any
attorneys' fees) relating to new leases executed after the Feasibility Period
shall be paid by Purchaser at Closing and Seller shall have no liability
therefor; and, if Seller has paid any such costs, commissions, or tenant
improvement costs prior to the Closing, Seller shall receive a credit against
any of Seller's payments or credits due at Closing.

13.              Post-Closing Indemnity.

(a)                Purchaser's Obligations. Except as otherwise set forth in
this Agreement and except for Claims, liabilities, damages, losses, costs and
expenses asserted by third parties related to actions of Seller or conditions on
the Property which existed as of the Closing Date, Purchaser hereby irrevocably
and unconditionally agrees to forever indemnify, defend and hold Seller and its
Affiliates harmless from and against any and all Claims, liabilities, damages,
losses, costs and expenses arising out of, related to, or in connection with
Claims, or the ownership, use, maintenance, management, financing, leasing or
operation of the Property or the Project by Purchaser, its successors or
assigns, including, without limitation, any breach of the terms of this
Agreement, breach of the terms of any of the Leases or Contracts, and any
covenants, conditions or restrictions affecting the Property or the Project.

31

 

(b)               Seller's Obligations. From and after Closing, subject to the
conditions and limitations set forth in this Agreement, provided Purchaser or
Purchaser's Agents did not cause, or otherwise waive such Claim prior to
Closing, Seller hereby irrevocably and unconditionally agrees to forever
indemnify, defend and hold Purchaser and its Affiliates harmless from and
against any and all Claims, liabilities, damages, losses, costs and expenses
arising out of, related to, or in connection with Claims, or the ownership, use,
maintenance, management, financing, leasing or operation of the Property or the
Project by Seller including, without limitation, any breach of the terms of this
Agreement, breach of the terms of any of the Leases or Contracts, and any
covenants, conditions or restrictions affecting the Property or the Project.

(c)                Survival. The obligations set forth in this Section 13 shall
survive Closing and delivery of the Deed.

14.              Risk of Loss.

(a)                Condemnation. Seller shall promptly notify Purchaser, in
writing, if all of the Property is taken or proposed to be taken pursuant to the
power of eminent domain, or any proceedings with respect thereto are instituted
prior to the Closing. In the event of either a proposed taking of all of the
Property or, alternatively, the commencement of any proceedings with respect
thereto prior to the Closing, which involves an area in excess of 5% of the
total land area of the Property or which would permit any Tenant to terminate
its Lease (a "Material Taking"), Purchaser shall have the option, to be
exercised by written notice delivered to Seller within fifteen (15) days after
the giving of written notice by Seller to Purchaser, to either: (i) elect not to
acquire the Property, in which case this Agreement shall be terminated and the
Deposit shall be returned to Purchaser; or (ii) complete the acquisition of the
Property, in which case Seller shall assign to Purchaser at Closing the proceeds
of such taking that are attributable to the portion of Property so taken. If no
notice is given by Purchaser within such fifteen (15) day period of time,
Purchaser will be deemed to have elected alternative (ii) above. If any taking
involves a portion of the Property which does not constitute a Material Taking,
Purchaser shall be deemed to have elected to proceed to Closing under Section
14(a)(ii) above

(b)               Damage or Destruction. Seller shall promptly notify Purchaser,
in writing, of the occurrence of any material damage to or destruction of the
Property. "Material Damage" shall be defined as total destruction of any
improvements located upon the Property, which involves a total cost to repair in
excess of $200,000 or which would permit any Tenant to terminate its Lease. In
the event of any damage to or destruction of the Property, then Purchaser, at
its option may either: (i) terminate this Agreement by written notice to Seller
within fifteen (15) days of the receipt of written notice of the damage by
Purchaser (or this option is waived), in which case this Agreement shall
terminate and the Deposit shall be returned to Purchaser; or (ii) consummate the
purchase evidenced by this Agreement. In the event that Purchaser elects or is
deemed to have elected by waiver, to consummate the purchase pursuant to clause
(ii) above, or in the event any casualty event does not result in "Material
Damage" as defined above, there shall be no delay in Closing nor any adjustment
to the Purchase Price and Seller shall assign to Purchaser at Closing all
insurance proceeds Seller is entitled to receive and use to restore the Property
to Purchaser, and Seller shall pay to Purchaser the amount of any deductible
applicable to any such loss covered by Seller's insurance. If Seller's lender
receives any portion of the proceeds then the amount thereof shall be deducted
from the Purchase Price.

32

 

 

15.              Default and Remedies.

(a)                Purchaser's Default and Seller's Remedies. If Purchaser
defaults in the performance of any of its obligations under this Agreement,
Seller shall be entitled, as its sole and exclusive remedy, to terminate this
Agreement and receive the Deposit as liquidated damages as more fully described
below. IF, AFTER A DEFAULT BY PURCHASER, SELLER ELECTS TO TERMINATE THIS
AGREEMENT AND RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES, SELLER SHALL BE DEEMED
TO HAVE WAIVED ALL OTHER RIGHTS OR REMEDIES IN THE EVENT OF SUCH A DEFAULT BY
PURCHASER AND SELLER COVENANTS AND AGREES THAT THE RECEIPT OF THE DEPOSIT SHALL
BE SELLER'S SOLE AND EXCLUSIVE REMEDY FOR ANY SUCH DEFAULT BY PURCHASER TO CLOSE
OR OTHERWISE PERFORM ITS OBLIGATIONS HEREUNDER. THE PARTIES HAVE AGREED THAT, IN
SUCH EVENT, SELLER'S ACTUAL DAMAGES, IN THE EVENT OF A DEFAULT BY PURCHASER AND
A TERMINATION HEREOF, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. THEREFORE, THE PARTIES ACKNOWLEDGE THAT THE DEPOSIT HAS BEEN AGREED
UPON, AFTER NEGOTIATION, AS THE PARTIES' REASONABLE ESTIMATE OF SELLER'S DAMAGES
AND, IF ELECTED BY SELLER AND SUBJECT TO THE RECEIPT OF THE DEPOSIT, AS SELLER'S
SOLE AND EXCLUSIVE REMEDY AGAINST PURCHASER, AT LAW OR IN EQUITY, IN THE EVENT
OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF PURCHASER AND A TERMINATION
HEREOF.

(b)               Seller's Default and Purchaser's Remedies. If Seller defaults
in the performance of any of its obligations under this Agreement and fails to
cure such default within ten (10) days after receipt of written notice from
Purchaser to Seller specifying such default, Purchaser shall be entitled, as
Purchaser's sole and exclusive remedy, to elect to either: (i) terminate this
Agreement and receive a prompt return of the Deposit (less the Independent
Consideration), and, in such event, Purchaser shall be entitled to Purchaser’s
actual third party costs or expenses; (ii) pursue specific performance to
enforce Seller’s failure to perform or (iii) waive such default; provided that
if Seller’s default is intentional or if specific performance is not available
or practical as a result of Seller’s intentional default, Purchaser may
terminate this Agreement and also receive liquidated damages from Seller in an
amount equal to the Deposit. Nothing contained herein is intended to limit
Purchaser’s remedies for Seller’s breach of any of its representations or
warranties. PURCHASER WAIVES ALL OTHER RIGHTS OR REMEDIES IN THE EVENT OF A
DEFAULT BY SELLER. PURCHASER COVENANTS AND AGREES THAT THE FOREGOING REMEDIES
ARE PURCHASER'S SOLE AND EXCLUSIVE REMEDIES FOR ANY SUCH DEFAULT BY SELLER TO
CLOSE OR OTHERWISE PERFORM ITS OBLIGATIONS HEREUNDER.

(c)                Consequential Damages, etc. In no event shall either Party be
entitled to consequential, special, exemplary, punitive or other special
damages, and any and all rights thereto are hereby waived. The provisions of
this Section 15 shall survive the termination of this Agreement and Close of
Escrow.

33

 

 

16.              Duties of Escrow Agent. The duties of the Escrow Agent shall be
as follows: (a) to retain and safely keep all funds, documents and instruments
deposited with it; (b) to confirm that all conditions to the Closing specified
in this Agreement have been met; (c) upon the Closing, to deliver to the Parties
entitled thereto all funds, documents and instruments to be delivered through
Closing; (d) upon the Closing, to cause the recordation of the Deed in the
Office of the County Recorder of Dallas County, Texas; (e) to comply with all
request of the Seller's lender and all applicable federal, state and local
reporting and withholding requirements relating to the close of this transaction
(the Parties hereby agreeing that Escrow Agent, as the party responsible for
closing the Escrow, shall comply with the reporting requirements of
Section 6045(e) of the Internal Revenue Code and the permanent regulations
(Section 1.6045-4) issued thereunder and made effective on January 1, 1991; and
(f) to comply with the terms of this Agreement and any additional instructions
jointly executed by Purchaser and Seller. The Escrow Agent's rights and
obligations shall be further specified by such additional terms and provisions
acceptable to Purchaser and Seller as said Escrow Agent customarily requires in
real property escrows administered by it; provided, however, in no event shall
such additional terms and provisions conflict with the terms of this Agreement.

17.              Assignment. Purchaser shall not assign its interest in this
Agreement without Seller's prior, written consent, which consent shall not be
unreasonably withheld, conditioned or delayed except that Purchaser may, without
Seller’s consent, but with notice to Seller, assign this Agreement to an
Affiliate or to a real estate investment trust sponsored by an Affiliate.

Upon any permitted assignment of this Agreement, Purchaser shall promptly
deliver to Seller a copy of the fully executed assignment of this Agreement and
the assumption by the assignee of Purchaser's obligations under this Agreement.
Any such assignment must include the assignee's tax identification number.

Seller may not assign its interest in the Agreement.

18.              Notice. Any notice or demand to either Party must be in writing
and may be: (a) personally delivered to the person to whom or to whose attention
such notice is to be given as hereinafter provided; (b) deposited in the United
States or Canadian mail, duly certified or registered, postage prepaid, return
receipt requested, addressed to the Party to be notified at the address
specified herein; (c) deposited with a reputable overnight delivery service with
proof of delivery; (d) transmitted by telecopier to such person or to the
attention of such person (provided that electronic confirmation of the other
Party's receipt is obtained), and may be given by counsel for the Party
delivering such notice, or (e) transmittal by email, provided the sender of such
notice simultaneously delivers a duplicate of such notice by another permitted
method of delivery for notices hereunder. Any such notice will be deemed
received on the date of personal delivery or telecopy or email transmittal to
the Party (or such Party's authorized representative) or, if sent by United
States mail, three (3) Business Days after deposit in the United States mail as
set forth in (b) above, or, if sent by overnight delivery service, one (1)
Business Day after deposit with such service, as the case may be.

34

 



  Seller’s Address:

Mansfield SEQ 287 & Debbie. Ltd

2525 McKinnon Street

Suite 700

Dallas, Texas 75201

    Attn: Alan P. Shor and David C. Wilson     Email:

ashor@theretailconnection.net and

dwilson@theretailconnection.net

    Telephone: (214) 572-8441     Facsimile: (214) 572-0009           With a
copy to:

Kane Russell Coleman & Logan PC

3700 Thanksgiving Tower

1601 Elm Street

Dallas, Texas 75201

    Email: rkane@krcl.com     Attention: Raymond Kane     Facsimile: (214)
777-4299           With a copy to:

Granite Properties

5601 Granite Parkway, Suite 800

Plano, Texas 75024

    Attention: Paul Bennett and Sheryl Troiani     Email:

PBennett@GraniteProp.com and

STroiani@GraniteProp.com

    Telephone (972) 731-2300     Facsimile: (972) 731-2360           Purchaser’s
Address:

Inland Real Estaste Acquisitions, Inc.

5057 Keller Springs Road, Suite 450

Addison, Texas 75001

    Attn: Matt Tice     Email: tice@inlandgroup.com     Telephone: (972)
423-5080     Facsimile: (972) 930-0222           With a copy to:

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

    Attn: Gary Pechter     Email: gpechter@inlandgroup.com     Telephone: (630)
645-2084

 

Either Party may change its address for notices by delivering written notice to
the other Party as provided herein.

35

 

 

19.              Real Estate Commission. Upon the Closing of the transactions
contemplated in this Agreement, Seller shall instruct Escrow Agent to pay to a
broker to be identified by Seller (the "Seller's Broker") from the proceeds due
Seller a commission pursuant to the terms of a separate written agreement.
Seller and Purchaser each hereby warrant and represent to the other that, other
than Seller's Broker, no other brokers, agents, finder's fees or commissions, or
other similar fees, are due or arising in connection with the entering into of
this Agreement, the sale and purchase of the Property or the consummation of
transactions contemplated herein, and Seller and Purchaser each hereby agree to
indemnify and hold the other harmless from and against all Claims which the
other Party shall suffer or incur because of any Claim by a broker, agent or
finder (other than Seller's Broker) claiming by, through or under such
indemnifying party, whether or not such Claim is meritorious, for any
compensation with respect to the entering into of this Agreement, the sale and
purchase of the Property or the consummation of transactions contemplated
herein. The obligations of the Parties under this Section 19 shall survive the
Closing under this Agreement.

20.              General Provisions.

(a)                Time. Time is of the essence of this Agreement.

(b)               Attorneys' and Other Fees. Should any Party hereto employ an
attorney for the purpose of enforcing or construing this Agreement, or any
judgment based on this Agreement, in any legal proceeding whatsoever, including
insolvency, bankruptcy, arbitration, declaratory relief or other litigation,
including appeals and rehearings, the prevailing party will be entitled to
receive from the other party or parties thereto reimbursement for all costs and
expenses, including reasonable attorneys' and other fees, incurred by the
prevailing party in connection with such action or proceeding. The term
"attorneys' and other fees" will mean and include, without limitation,
attorneys' fees, accountants' fees, service of process costs, filing fees, court
and court reporter costs, investigative costs, expert witness fees, the cost of
any bonds, and any and all other similar fees incurred in connection with the
action or proceeding, preparations therefor and all appeals thereof, whether
taxable or not. The prevailing party will be entitled to include such
reimbursement in any judgment or final order issued in that proceeding or to
maintain a separate action therefor. The "prevailing party" means the Party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.

36

 

 

(c)                Counterparts/Facsimile Transmissions. This Agreement or any
escrow instructions pursuant to this Agreement may be executed in multiple
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same Agreement after each Party has signed such a
counterpart. A facsimile or similar transmission of a counterpart executed by a
Party hereto shall be regarded as executed by such Party for purposes hereof.

(d)               Computation of Time Periods. All periods of time referred to
in this Agreement will include all Business Days and non Business Days, unless
the period of time specifies Business Days; provided, however, that if the date
or last date to perform any act or give any notice or approval will fall on a
non-Business Day, such act or notice may be timely performed or given on the
next Business Day.

(e)                Construction. Headings at the beginning of each subsection
and Section are solely for the convenience of the Parties and are not a part of
this Agreement. Any and all exhibits and schedules attached hereto are hereby
incorporated herein by this reference. Unless otherwise indicated, all
references herein to subsections, Sections or provisions are to those in this
Agreement. Any reference to a Section herein includes all subsections thereof.
This Agreement will not be construed as if it had been prepared by only
Purchaser or Seller, but rather as if both Purchaser and Seller had prepared the
same. In the event any portion of this Agreement shall be declared by any court
of competent jurisdiction to be invalid, illegal or unenforceable, such portion
will be deemed severed from this Agreement and the remaining parts hereof will
remain in full force and effect, as fully as though such invalid, illegal or
unenforceable portion had never been part of this Agreement.

(f)                Entire Agreement. This Agreement, together with all exhibits
and schedules attached hereto and other agreements expressly referred to herein,
constitutes the entire agreement between the Parties with respect to the
purchase and sale of the Property. All prior or contemporaneous agreements or
understandings, oral or written, are hereby superseded.

(g)               No Partnership. Seller shall not be deemed to be a partner,
joint venturer, co tenant, agent, guarantor or surety of Purchaser in connection
with this Agreement, the Property or the Project or any action taken under or
pursuant to this Agreement.

37

 

 

(h)               Unenforceability of Any Provision. If any provision of this
Agreement shall be held in violation of any applicable law or unenforceable for
any reason, the unenforceability of any such provision shall not invalidate or
render unenforceable any other provision hereof.

(i)                 Legal Construction. Purchaser shall acquire no real property
interest in any of the Property by reason of the execution of this Agreement.
Purchaser's rights in and to the Property shall vest only upon the recordation
of the Deed conveying the Property to Seller and the payment of the Purchase
Price therefor.

(j)                 No Survival of Closing. Except for the Surviving Duties and
as otherwise set forth herein, all of the terms, conditions, provisions,
representations, warranties, covenants and agreements of this Agreement shall
not survive the Close of Escrow and delivery and recordation of the Deed and
shall be merged therein for the benefit of the Parties and their respective
legal representatives, successors and assigns.

(k)               Parties Bound. Except as specifically limited hereby, this
Agreement shall inure to the benefit of and be binding on the Parties hereto and
their respective legal and personal representatives, successors and assigns.

(l)                 Further Assurances. The Parties agree to take such further
actions and execute such additional documents and instruments as may be
reasonably required in order to more effectively carry out the terms of this
Agreement and the intentions of the parties.

(m)             Modification/Waiver. A modification of any provision herein
contained, or any other amendment to this Agreement, will be effective only if
such modification or amendment is in writing and signed by Seller and Purchaser.
No waiver by any Party of any default or breach will be considered to be a
waiver of any other default or breach.

(n)               Texas Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to choice of
law principles.

38

 

 

21.              No Memorandum. The Parties agree that neither this Agreement
nor a Memorandum of this Agreement shall be recorded in any public records of
Tarrant County, Texas, or any other county in the State of Texas.

22.              Tax Deferred Exchange. Purchaser and Seller hereby agree to
cooperate with each other and shall execute any and all documents necessary, in
the form reasonably approved by the both parties, which shall assign all of such
party's right, title and interest in and to this Agreement to an intermediary,
which intermediary shall complete the sale/purchase of the Property, in order to
accommodate a tax-deferred exchange for such party pursuant to the provisions of
Section 1031 of the Internal Revenue Code of 1986, as amended (a
"1031 Exchange"); provided, however neither party shall incur additional costs,
expenses or liabilities in assisting the party with the tax-deferred exchange
other than for review of the exchange documents, such exchange shall not delay
the Closing, nor shall either party be required to take title to other property
in connection with such tax-deferred exchange. Additionally, Seller shall have
the right to undertake any number of interim transfers, assignments or
conveyances to constituent members, partners, shareholders or owners of Seller
to accommodate one or more individual 1031 Exchanges with respect to the
fractional ownership interests of such constituent members, partners,
shareholders or owners of Seller, provided, however, that notwithstanding any
such interim conveyances the entirety of the Property will be conveyed to
Purchaser on the Closing Date.

23.              Public Disclosure. Prior to and after the Closing, any release
to the public of information with respect to the sale contemplated herein or any
matters set forth in this Agreement will be made only in the form approved by
Purchaser and Seller; provided, that after Closing, the limitations set forth in
this sentence shall no longer apply to either Party. Except as hereinabove set
forth, the provisions of this Section 23 shall survive the Closing or any
termination of this Agreement. Seller acknowledges that Purchaser or its
assignee will be required to issue a press release at the end of the Feasibility
Period if it determines to proceed with the transaction.

24.              Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
EACH OF THE PURCHASER AND SELLER IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE PROVISIONS OF THIS
AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

39

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below, to be effective as of the Effective Date.

 

  SELLER:            

MANSFIELD SEQ & DEBBIE LTD.,

A Texas Limited Partnership

          By:

Mansfield SEQ 287 & Debbie GP, LLC,

A Texas limited liability company,

Its General Partner

          By: /s/ Alan P. Shor   Name: Alan P. Shor   Title: Manager          
Date of Execution: 2/18/14                   By:

Granite Properties, Inc.,

A Delaware corporation,

Its General Partner

          By: /s/ William P. Brown   Name: William P. Brown   Title Senior
Director of Investments           Date of Execution: 2/18/14                  
PURCHASER:           [image_001.jpg]        

  

 

 

 

CONSENT OF ESCROW AGENT

The undersigned Escrow Agent acknowledges receipt of this Agreement as executed
by both Purchaser and Seller, and the Deposit, and hereby agrees to: (a) accept
the foregoing Agreement and the Deposit; (b) hold and disburse the Deposit as
provided herein; (c) be Escrow Agent under the Agreement; (d) be bound by the
Agreement in the performance of its duties as Escrow Agent; and (e) issue the
title coverage required by the terms of this Agreement pursuant to a
co-insurance agreement with Old Republic Title Company, utilizing the title
abstract previously prepared by Old Republic Title Company; provided, however,
the undersigned shall have no obligations, liability or responsibility under
this Consent or otherwise, unless and until the Agreement, fully signed by
Seller and Purchaser, and the Deposit have been delivered to the undersigned.

Date: ____2/18________________ 2014

 

  CHICAGO TITLE INSURANCE COMPANY         By: /s/ Nancy R. Castro   Name: Nancy
R. Castro   Title: Vice President

 

 

 

 

EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

 

Lot 2, Block 1, Mansfield Pointe Addition, an addition to the City of Mansfield,
Tarrant County, Texas, according to the Plat thereof recorded in Cabinet A, Page
12076, Plat Records, Tarrant County, Texas, save and except that certain
outparcel shown on Exhibit A-1 attached hereto, which shall be platted following
the Closing in accordance with the terms of the Agreement.

 

 

EXHIBIT "A-1"

SEPARATE OUTPARCEL

?

 

 

EXHIBIT B

LIST OF SERVICE CONTRACTS

1.

2.

3.

 

 

EXHIBIT C

FORM OF SPECIAL WARRANTY DEED

[The form of Special Warranty Deed follows this cover page.]

 

 

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.

SPECIAL WARRANTY DEED

KNOW ALL MEN BY THESE PRESENTS:

THAT MANSFIELD SEQ 287 & DEBBIE, LTD., a Texas limited partnership ("Grantor"),
FOR AND IN CONSIDERATION of the sum of TEN AND NO/100 DOLLARS ($10.00) in hand
paid to Grantor by _________________, a _________, with a mailing address of
____________________________ ("Grantee"), that certain real property located in
Dallas, Dallas County, Texas, being more particularly described on Exhibit "A"
attached hereto and fully made a part hereof (the "Land"), together with all
improvements located thereon and all rights and appurtenances thereto in anywise
belonging to Grantor, including but not limited to, all rights, titles and
interests, if any, of Grantor in (a) any land lying in or under the bed of any
highway, avenue, street, road, alley, open or proposed, in, on, across, abutting
or adjacent to the Land, but only from the Land to the center line of such
highway, avenue, street, road, or alley; and (b) all rights, titles and
interests of Grantor, if any, in and to any awards made, or to be made in lieu
thereof, for damage by reason of change in grade of any such highway, avenue,
street, road or alley with respect to the Land only (all of said Land, property
and interest being collectively referred to herein as the "Property"), subject,
however, to those matters described on Exhibit "B" attached hereto and fully
made a part hereof (the "Permitted Exceptions").

TO HAVE AND TO HOLD the above described Property, subject to the Permitted
Exceptions, together with any and all the rights and appurtenances thereto in
anywise belonging to Grantor, unto the said Grantee, its legal representatives,
successors and assigns FOREVER, and Grantor does hereby bind itself and its
legal representatives, successors and assigns to WARRANT AND FOREVER DEFEND all
and singular the Property unto the said Grantee, its successors, legal
representatives and assigns, against every person whomsoever lawfully claiming
or to claim the same or any part thereof by, through or under Grantor, but not
otherwise.

Ad valorem taxes applicable to the Property have been paid up to and including
the year 20__, and ad valorem taxes applicable to the Property for the year
20___ have been estimated and prorated by Grantor and Grantee as of the date of
this Special Warranty Deed. Subject to any rights regarding reallocation of said
prorations contained in any document executed between Grantor and Grantee,
Grantee hereby assumes payment of ad valorem taxes for the year 20___ and each
year thereafter.

GRANTEE ACKNOWLEDGES THAT THE PROPERTY IS BEING SOLD "AS IS, WHERE IS" WITHOUT
ANY OBLIGATION OF GRANTOR, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AND
SALE AGREEMENT FOR THE PROPERTY DATED _____________, 2014 (THE "AGREEMENT"), TO
THE CONTRARY, TO PERFORM ANY REPAIRS, IMPROVEMENTS, MAINTENANCE OR OTHER WORK TO
THE PROPERTY OR ANY PART THEREOF, AND WITHOUT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR IN THE AGREEMENT TO THE CONTRARY, ANY WARRANTIES, EXPRESS OR IMPLIED,
OF ANY KIND FROM GRANTOR, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF FITNESS,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, HABITABILITY, TENANTABILITY
OR ENVIRONMENTAL CONDITION. GRANTOR EXPRESSLY DISCLAIMS ANY REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO THE PROPERTY, EXCEPT AS SPECIFICALLY SET FORTH IN
THIS SPECIAL WARRANTY DEED, INCLUDING ANY REPRESENTATIONS BY ANY BROKERS OR
SALESMEN, AND GRANTEE DOES HEREBY ACKNOWLEDGE THAT, IN PURCHASING THE PROPERTY,
GRANTEE IS RELYING ONLY UPON THOSE REPRESENTATIONS OF GRANTOR CONCERNING THE
PROPERTY EXPRESSLY SET FORTH AS SUCH IN THIS SPECIAL WARRANTY DEED. FURTHER,
GRANTEE HEREBY WAIVES ANY CLAIM IT MAY HAVE AGAINST GRANTOR AS TO MATTERS
RELATED TO THE PROPERTY OR GRANTOR. GRANTEE ASSUMES THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY GRANTEE'S INVESTIGATIONS, AND GRANTEE
IS HEREBY DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED GRANTOR (AND
GRANTOR'S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS' FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, THAT GRANTEE MIGHT HAVE ASSERTED OR ALLEGED AGAINST GRANTOR (AND
GRANTOR'S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME
BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT PHYSICAL CONDITIONS,
VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS,
CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY, EXCEPT ANY SUCH CLAIM, DEMAND,
CAUSE OF ACTION, LOSS, DAMAGE, LIABILITY, COST OR EXPENSE ARISING OUT OF ANY
BREACH BY GRANTOR OF ANY REPRESENTATION OR WARRANTY EXPRESSLY SET FORTH IN THE
AGREEMENT.

 

 

EFFECTIVE as of the ______ day of _________________, 2014.

GRANTOR:

 

MANSFIELD SEQ 287 & DEBBIE, LTD.,

a Texas limited partnership

 

By: Mansfield SEQ 287 & Debbie GP, LLC,

a Texas limited liability company,

its General Partner

 

 

By:    _________________________

Alan P. Shor, Manager

 



STATE OF TEXAS         §

§

COUNTY OF DALLAS §

This instrument was acknowledged before me on ____________, 2014, by
_________________________, as Manager of Mansfield SEQ 287 & Debbie GP, LLC, a
Texas limited liability company, the General Partner of MANSFIELD SEQ 287 &
DEBBIE, LTD., a Texas limited partnership, on behalf of said corporation and
limited partnership.

____________________________________

Notary Public for the State of Texas

 

 

AFTER RECORDING RETURN TO:

_________________________________

 

 

EXHIBIT A

TO

SPECIAL WARRANTY DEED

LEGAL DESCRIPTION OF PROPERTY

 

 

 

EXHIBIT B

TO

SPECIAL WARRANTY DEED

PERMITTED EXCEPTIONS

[to be completed]

 

 

 

EXHIBIT D

SELLER'S DELIVERIES

1.True and correct copies of the Leases, and all amendments.

2.Seller's existing survey.

3.Existing environmental reports.

4.Seller's existing title policy.

5.Any contractor warranties in Seller's possession.

6.Tax certificates in Seller's possession.

7.A Certified Rent Roll

8.All other items listed on the Due Diligence checklist attached hereto as
Schedule D-1

 

 

 

SCHEDULE D-I

 

DUE DILIGENCE CHECKLIST

 

5.     Seller Comments A FINANCIAL INFORMATION         1 Leases           a
Copies of all leases, amendments and any guarantees         We need within three
(3) days after acceptance of agreement.       b Copies of any REA, OEA,
easements and encumbrances, owner association documents, if applicable.        
We need within three (3) days after acceptance of agreement.       c Standard
Lease form.                       2 Rent Roll           a Current Rent Roll    
        We need within three (3) days after acceptance of agreement.       b
Rent Roll as of December 31 of previous year       c Rent information for any
tenant who occupied a space during previous year, including vacated tenants as
of December 31 of previous year.       d Future rent information for any tenant
to occupy a space in the current year whose lease was signed and finalized as of
December 31 of the previous year.       e Schedule of rents for free ret and
stopped rent periods                   3 Copies of Commencement Letters to
Tenants.                   4 Latest leasing status report                      
5 Summary of recent lease transactions including rate and tenant improvement
allowances                   6 Percentage Rent           a List of current
tenants on percentage rent only or percentage rent in lieu basis       b Summary
of percentage rents for the year ended December 31 of previous year and related
support                   7 List of specialty license agreements                
      8 Operating Statements           a Prior five full years income /
operating statements ending December 31       b Income / Operating Statement
from January 1 through the end of the most recent quarter.       c Year-to-date
income / operating statement       d Balance Sheet as of December 31 of previous
year       e Current year / full year operating budgets       f Following year
budget                       9 General Ledger           a General ledger detail
for income statement accounts for the previous year ending December 31       b
Year-to-date general ledger statement                   10 Copies of bills for
Real Estate Taxes (last three years)                   11 Seller's Insurance    
      a Liability - copy of Declaration page for current and previous three
years       b Property - copy of Declaration page for current and previous three
years       c Property and Liability loss runs       d Elevation Certification
for Flood Insurance                   12 Tenant Reconciliations           a
Copies of reconciliations for CAM / Tax / Insurance for year ended December 31
of previous year for all tenants including vacated Tenants.       b Statement of
current monthly amounts paid by tenants for CAM / Tax / Insurance plus a
year-to-date balance of amounts paid by each tenant (Tenant Ledgers)            
      13 Information related to any recent CAM or Tax Audits, including copies
of reports                   14 Leakage report of reimbursable expenses by
tenant                   15 Receivables status / Aging Report                  
    16 Tenant Sales reports for last three years (absolutely required for
tenants who have kick-outs for sales or who paid percentage rent.)              
    17 Tenant financial statements (non-anchor tenants)                   18
Lease Expirations           a Next three years           b Status of
expirations, with kick-outs, with respect to renewal possibilities              
    19 Description and breakdown of Promotional Income and Marketing Fund      
            20 Leasing Plan                     B EXPENSE INFORMATION         1
Utility Bills - 12 months of consecutive bills       a Water           b Gas    
      c Electric           d Telephone and dedicated lines (alarms)            
      2 Service Agreements - Copies of all service agreements , contracts or
leases that encumber the property       a Fire / Sprinkler / Burglar Alarms    
  b Antenna Cable / Satellite Dish       c Cleaning           d Exterminating  
        e Landscaping           f Scavenger           g Security Service        
  h Snow Removal           i Towing           j Union Contracts           k
Elevator           l Uniform Rental           m Water Softeners           n
Leasing           o Management Agreement           p Advertising           q Tax
reduction legal fees           r Any other service contracts or leases not
cancelable in 90 days                   3 Copies of one month's invoices for
recurring contractual operating expenses (contractual, landscaping, sweeping,
etc.)                   4 Copies of invoices for various significant expense
items (repairs, maintenance, contractual)                   5 Detail of legal
fees and any legal matters related to the property and/or tenants              
    6 Capital Improvements           a Capital improvements over the last 36
months       b Five-year capital expenditure forecast       c Assignable
warranties (other than roof)                 C ENVIRONMENTAL REPORTS - Existing
Phase I (and Phase II, if applicable)                 D STAFFING         1
Itemized by position and salary                     E SITE INSPECTIONS         1
Inspection Report         2 Photos                     F MISCELLANEOUS         1
Code Violations           a Current and outstanding           b Last 24 months
with compliance           c Contact municipalities as to other problems        
          2 Copies of all warranties           a Roof           b Construction  
                    3 Current Tenant Contact List                       4
Certificates of Insurance for each tenant                   5 Appraisal        
              6 Copy of Management Agreement                       7 Marketing /
Leasing Brochures                       8 Survey                       9 Site
Plan                       10 Building Photographs and aerials                  
    11 Certificates of Occupancy                       12 Zoning Letter        
              13 Building Plans and Specifications                       14
Estoppels (Tenants, Guarantors, REAs, OEAs, Association's, if any)              
    15 Engineering (Property Condition) Report                                  
    Base Rent / Physical Occupancy
Previous Five Years       Year Ending December 31 Occupancy Rate
as of December 31   Effective Annual Rental Rate
as of December 31   2012         2011        

 

 

EXHIBIT E

PRE-APPROVED TESTS

1. Indoor air quality sampling for humidity, carbon monoxide, methane and radon
only.

2. Non-invasive engineering inspections.

3. Non-invasive water proofing inspections.

4. Non-invasive Phase I environmental site assessment.

5. Appraisal.

 

 

 

EXHIBIT F

FORM OF LEASE ASSIGNMENT

[The form of Lease Assignment follows this cover page.]

 

 

LEASE ASSIGNMENT

THIS LEASE ASSIGNMENT (this "Assignment") is made and entered into as of
_____________, 2014 ("Assignment Date"), by MANSFIELD SEQ 287 & DEBBIE, LTD., a
Texas limited partnership ("Assignor"), whose address is 2525 McKinnon, Suite
700, Dallas, Texas 75201, for the benefit of ________________________________, a
_____________________________ ("Assignee"), with reference to the following
facts:

A. Concurrently with the execution of this Assignment, Assignee has acquired
from Assignor that certain land more particularly described on Exhibit A
attached hereto (the "Land"), together with all rights and privileges
appurtenant thereto, and all buildings and other Improvements located thereon or
attached thereto, pursuant to the terms of that certain Agreement for Sale and
Purchase and Joint Escrow Instructions dated as of _____________, 2014 (the
"Contract"), by and between Assignor, as seller, and Assignee, as purchaser, as
such agreement has been assigned and otherwise amended, supplemented and/or
modified, the terms of which are incorporated herein by reference.

B. Assignor desires to assign, transfer and convey to Assignee all of Assignor's
right, title and interest, as landlord, in and to (i) those Leases listed on
Exhibit B attached hereto, (ii) all other leases and rental agreements with
respect to the ownership, occupancy and use of the Improvements entered into by
Assignor prior to Closing, (iii) any and all amendments, supplements and
modifications to any of the foregoing, and (iv) any and all guarantees of the
tenant's obligations thereunder (collectively, the "Leases"), upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration in hand paid by Assignee to Assignor, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Assignment of Leases. Assignor hereby irrevocably assigns and transfers to
Assignee from and after the Assignment Date all of Assignor's right, title and
interest in and to the Leases, including, without limitation: (a) the full
amount of all rent payable to Assignor pursuant to the Leases; (b) the full
amount of all tenant security and other related deposits delivered to Assignor
pursuant to the Leases; and (c) any other payments due to Assignor under the
Leases; provided, however, nothing contained in this Assignment shall be
construed to include any Excluded Property. Notwithstanding the foregoing,
Assignor and Assignee understand and agree that Assignor is retaining the right
to receive certain payments from Aqua Tots, which payments have been disclosed
to Assignee. (We need an indemnity for all liabilities accruing prior the
Closing Date.)

2. Assignee's Assumption. Assignee assumes and agrees to perform all duties,
obligations, terms, covenants and conditions of the Leases on the part of
Assignor (either as the landlord or otherwise) therein required to be performed
arising on or after the Assignment Date. Assignee also assumes and agrees to
hold and pay the Security Deposits delivered or credited to Assignee to the
persons entitled to them, subject to the terms of the applicable Lease.

3. Governing Law. This Assignment shall be governed by and construed in
accordance with the substantive laws of the State of Texas.

4. Binding Obligations. The provisions of this Assignment shall be binding upon
and inure to the benefit of Assignor and Assignee and their respective
successors and permitted assigns.

5. Counterparts/Facsimile Transmission. This Assignment may be executed in one
or more counterparts, each of which will be deemed an original, but all of which
shall constitute one and the same document. A facsimile or similar transmission
of a counterpart executed by a party hereto shall be regarded as executed by
such party for purposes hereof.

[Signatures appear on the following page.]

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment to be
effective as of the Assignment Date.

ASSIGNOR:

 

MANSFIELD SEQ 287 & DEBBIE, LTD.,

a Texas limited partnership

 

By: Mansfield SEQ 287 & Debbie GP, LLC,

a Texas limited liability company,

its General Partner

 

 

By:                                            

Alan P. Shor, Manager

 

ASSIGNEE:

 

___________________________________,

a __________________________________

 

 

By:_________________________________

Name: ______________________________

Title:________________________________

 

 

 

 

Exhibit A

to Lease Assignment

Legal Description of Land

 

 

 

 

Exhibit B

to Lease Assignment

Leases

 

 

EXHIBIT G

FORM OF CONTRACT ASSIGNMENT

[The form of Contract Assignment follows this cover page.]

 

 

CONTRACT ASSIGNMENT

THIS CONTRACT ASSIGNMENT (this "Assignment") is made and entered into as of
________________, 2014 ("Assignment Date"), by MANSFIELD SEQ 287 & DEBBIE, LTD.,
a Texas limited partnership ("Assignor"), whose address is 2525 McKinnon, Suite
700, Dallas, Texas 75201, for the benefit of ______________________________, a
____________________ ("Assignee"), with reference to the following facts:

A. Concurrently with the execution of this Assignment, Assignee has acquired
from Assignor that certain land more particularly described on Exhibit A
attached hereto (the "Land"), together with all rights and privileges
appurtenant thereto, and all buildings and other Improvements located thereon or
attached thereto, pursuant to the terms of that certain Agreement for Sale and
Purchase and Joint Escrow Instructions dated as of __________________, 2014 (the
"Agreement"), by and between Assignor, as seller, and Assignee, as purchaser, as
such agreement has been assigned and otherwise amended, supplemented and/or
modified, the terms of which are incorporated herein by reference.

B. Assignor desires to assign, transfer and convey to Assignee all of Assignor's
right, title and interest in and to the Contracts (hereinafter defined), upon
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration in hand paid by Assignee to Assignor, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Assignment of Contracts. Assignor hereby irrevocably assigns and transfers to
Assignee from and after the Assignment Date all of Assignor's right, title and
interest in and to those contracts, agreements, commitments, service contracts,
utility contracts and maintenance agreements which relate to the operation,
management, maintenance, use or occupancy of the Property listed on Exhibit B
(the "Contracts") to this Assignment; provided, however, nothing contained in
this Assignment shall be construed to include any Excluded Property. (Seller’s
indemnity)

2. Assignee's Assumption. Assignee hereby assumes and agrees to diligently
perform all duties, obligations, terms, covenants and conditions of the
Contracts on the part of the Assignor therein required to be performed arising
on or after the Assignment Date.

3. Notice to Service Providers. Assignee shall provide written notice to each
service provider under each Contract by Purchaser is the form attached thereto
as Exhibit C.

4. Governing Law. This Assignment shall be governed by and construed in
accordance with the substantive laws of the State of Texas.

5. Binding Obligations. The provisions of this Assignment shall be binding upon
and inure to the benefit of Assignor and Assignee and their respective
successors and permitted assigns.

6. Counterparts/Facsimile Transmission. This Assignment may be executed in one
or more counterparts, each of which will be deemed an original, but all of which
shall constitute one and the same document. A facsimile or similar transmission
of a counterpart executed by a party hereto shall be regarded as executed by
such party for purposes hereof.

[Signatures appear on the following page.]

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment to be
effective as of the Assignment Date.

ASSIGNOR:

 

MANSFIELD SEQ 287 & DEBBIE, LTD.,

a Texas limited partnership

 

By: Mansfield SEQ 287 & Debbie GP, LLC,

a Texas limited liability company,

its General Partner

 

 

By:                                               

Alan P. Shor, Manager

 

 

 

ASSIGNEE:

 

_______________________________,

a ______________________________

 

 

By:_____________________________

Name: __________________________

Title:____________________________

 

 

Exhibit A
to Contract Assignment

Legal Description of Land

 

 

 

 

Exhibit B
to Contract Assignment

List of Approved Service Contracts

 

 

 

 

Exhibit C
to Contract Assignment

Form of Notice of Assumption

 

 

EXHIBIT H

FORM OF TENANT'S NOTICE

[The form of Tenant's Notice follows this cover page.]

 

 

 

 

MANSFIELD SEQ 287 & DEBBIE, LTD.

2525 McKinnon, Suite 700

Dallas, Texas 75201

 

_____________, 2014

Dear Tenant:

We are pleased to announce that ________________________________ ("Purchaser"),
is the new owner of ______________________ Mansfield Pointe Shopping Center.

The shopping center will be managed by ______________________________, a
____________________ ("Manager"), authorized property manager for Purchaser, and
you are hereby notified to make all future rental and other payments required
under your lease to Manager at ______________________________ and direct all
future notices and correspondence relating to the lease to Manager at the same
address. All checks must be made payable to ____________________. [Include if
there is a security deposit:] [The balance of your security deposit in the
amount of $________________ has been transferred to Purchaser and such deposit
will be held pursuant to the terms of your lease.]

Please feel free to call the Manager at (____) __________ if you have any
questions.

Very truly yours,

 

MANSFIELD SEQ 287 & DEBBIE, LTD.,

a Texas limited partnership

 

By: Mansfield SEQ 287 & Debbie GP, LLC,

a Texas limited liability company,

its General Partner

 

 

By:                                                       

Alan P. Shor, Manager

 

 

EXHIBIT I

FORM OF BILL OF SALE AND ASSIGNMENT

[The form of Bill of Sale and Assignment follows this cover page.]

 

 

 

BILL OF SALE AND ASSIGNMENT

THIS BILL OF SALE AND ASSIGNMENT (this "Agreement") is made effective as of this
___ day of ________, 2014 (the "Effective Date"), by MANSFIELD SEQ 287 & DEBBIE,
LTD., a Texas limited partnership ("Assignor"), whose address is 2525 McKinnon
Street, Suite 700, Dallas, Texas 75201, for the benefit of
______________________________, a ____________________ ("Assignee").

A. Concurrently with the execution of this Agreement, Assignee has acquired from
Assignor that certain commercial shopping center commonly known as "Mansfield
Pointe" (the "Project") situated on the land more particularly described on
Exhibit A attached hereto (the "Land"), together with all rights and privileges
appurtenant thereto, and all buildings and other Improvements located thereon or
attached thereto, pursuant to the terms of that certain Agreement for Sale and
Purchase and Joint Escrow Instructions dated as of ____________, 2014 (the
"Contract"), by and between Assignor, as seller, and Assignee, as purchaser, as
such agreement has been assigned and otherwise amended, supplemented and/or
modified, the terms of which are incorporated herein by reference.

B. Assignor desires to assign, transfer and convey to Assignee all of Assignor's
right, title and interest in and to all of the following Personal Property
(hereinafter defined) upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration in hand paid by Assignee to Assignor, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Personal Property. Assignor does hereby ASSIGN, TRANSFER and DELIVER and
GRANT, SELL and CONVEY to Assignee:

(a) all tangible personal property now or hereafter owned by Assignor and used
solely in connection with the Project or the ownership, operation or occupancy
thereof including, without limitation, all furniture, fixtures, machinery,
appliances and equipment located on the Project (other than personal property
owned by Tenants of the Project), all tangible personal property listed on
Exhibit A hereto, and all drawings, plans and specifications related to the
Project, and all studies, data and drawings related thereto (the "Tangible
Personal Property");

(b) all assignable existing warranties and guaranties (express or implied)
issued to Assignor in connection with the Tangible Personal Property;

(c) to the extent assignable, all other rights, benefits, privileges and
property associated with or related to the ownership, operation, maintenance,
repair, and management of the Project or the improvements thereon to the extent
owned by Seller and assignable, all other rights, benefits, privileges and
property associated with or related to the ownership, operation, maintenance,
repair, and management of the Project or the Improvements thereon, including,
without limitation, the right to the use of (without warranty as to exclusivity
or otherwise) the name "Mansfield Pointe " and all other intellectual property
owned by Seller and associated with or related solely to the Land and
improvements (including internet domains, telephone numbers, logos, trademarks,
designs, trade names and service marks); provided, however, nothing contained in
the foregoing descriptions shall include any Excluded Property; and

(d) to the extent assignable, all licenses, franchises, occupancy and use
certificates, permits, authorizations, consents, variances, waivers, approvals
and the like from any governmental or quasi-governmental entity or
instrumentality affecting the ownership, operation or maintenance of the Land or
the improvements thereon.

All of the foregoing is herein referred to as the "Personal Property."

2. Title. Subject to the conditions and limitations set forth herein, Assignor
binds itself, its successors and assigns, to warrant and forever defend title to
all and singular the Personal Property against every person whomsoever lawfully
claiming or to claim title to the Personal Property or any part thereof, by,
through, and under Assignor, but not otherwise.

3. "AS-IS"; Disclaimer of Warranties. Other than as set forth in paragraph 2
above, ALL OF THE PERSONAL PROPERTY IS USED AND IS CONVEYED AND ACCEPTED "AS-IS,
WHERE IS AND WITH ALL FAULTS" WITHOUT ANY WARRANTIES OR REPRESENTATIONS OF
WHATSOEVER KIND OR NATURE, INCLUDING, WITHOUT LIMITATION, AS TO MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, WHETHER EXPRESS OR IMPLIED, OR WHETHER
WRITTEN OR ORAL, CONCERNING ANY AND ALL DEFECTS OF A PHYSICAL NATURE, WHETHER IN
MATERIAL OR WORKMANSHIP AND WHETHER OR NOT SUCH DEFECT WOULD BE VISIBLE OR
APPARENT UPON ASSIGNEE'S FULL INSPECTION AND EXAMINATION OF THE PERSONAL
PROPERTY.

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Texas.

 

EXECUTED by Assignor to be effective as of the Effective Date.

ASSIGNOR:

 

MANSFIELD SEQ 287 & DEBBIE, LTD.,

a Texas limited partnership

 

By: Mansfield SEQ 287 & Debbie GP, LLC,

a Texas limited liability company,

its General Partner

 

 

By:                                                              

Alan P. Shor, Manager

 

 

Exhibit A

Legal Description of Land

 

 

EXHIBIT J

SELLER'S REPRESENTATIVE

 

Chad Bradshaw

 

 

 

EXHIBIT K

CERTAIN TANGIBLE PERSONAL PROPERTY

 

 

 

 

 

EXHIBIT L-1

TENANT ESTOPPEL CERTIFICATE

 



To:    Inland Real Estate Acquisitions, Inc.

Inland Real Estate Income Trust, Inc.,

its lender, and their respective successors and assigns (“Purchaser”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Sharon Anderson-Cox

 

Re:Lease Agreement dated and amended (“Lease”), between as “Landlord”, and , as
“Tenant”, guaranteed by (“Guarantor”) for leased premises known as (the
“Premises”) of the property commonly known as (the “Property”).

 

1.Tenant hereby certifies that the following represents with respect to the
Lease are accurate and complete as of the date hereof.

 

a. Dates of all amendments, letter

agreements, modifications and waivers

related to the Lease

 

b. Commencement Date

 

c. Expiration Date

 

d. Current Annual Base Rent

Adjustment Date Rental Amount

 

e. Fixed or CPI Rent Increases

 

f. Square Footage of Premises

 

g. Security Deposit Paid to Landlord

 

h. Renewal Options Additional Terms for

________ years at $ per year

 

i. Termination Options Termination Date ______________

Fees Payable _________________

 

2. Tenant further certifies to Purchaser that:

 

a.the Lease is presently in full force and effect and represents the entire
agreement between Tenant and Landlord with respect to the Premises;

b.the Lease has not been assigned and the Premises have not been sublet by
Tenant;

c.Tenant has accepted and is occupying the Premises, all construction required
by the Lease has been completed and any payments, credits or abatements required
to be given by Landlord to Tenant have been given;

d.Tenant is open for business or is operating its business at the Premises;

e.no installment of rent or other charges under the Lease other than current
monthly rent has been paid more than 30 days in advance and Tenant is not in
arrears on any rental payment or other charges;

f.Landlord has no obligation to segregate the security deposit or to pay
interest thereon;

g.Landlord is not in default under the Lease and no event has occurred which,
with the giving of notice or passage of time, or both, could result in a default
by Landlord;

h.Tenant has no existing defenses, offsets, liens, claims or credits against the
payment obligations under the Lease;

i.Tenant has not been granted any options or rights to terminate the Lease
earlier than the Expiration Date (except as stated in paragraph 1(i));

j.Tenant has not been granted any options or rights of first refusal to purchase
the Premises or the Property;

k.Tenant has not received notice of violation of any federal, state, county or
municipal laws, regulations, ordinances, orders or directives relating to the
use or condition of the Premises or the Property;

l.Intentionally omitted;

m.Tenant has not filed, and is not currently the subject of any filing,
voluntary or involuntary, for bankruptcy or reorganization under any applicable
bankruptcy or creditors rights laws; and

n.Rent has been paid through ______ __, 2013.

 

3.This certification is made with the knowledge that Purchaser may acquire title
to the Property. The undersigned is authorized to execute this Tenant Estoppel
Certificate on behalf of Tenant.

 

[TENANT]

By:

 

Its:

 

Date:

 

 

EXHIBIT "L-2"

ESTOPPEL CERTIFICATE (Seller Provided)

SELLER TENANT CERTIFICATE

_______________________, 2014



[**Purchaser Address**]

Re: Property known as

Ladies and Gentlemen:

This Certificate is being delivered to you pursuant to Section ____ of that
certain _____________________ (the "Purchase Agreement") captioned dated as of
__________, 2014, between ___________________________________ ("Seller"), and
__________________________ ("Purchaser").

Seller certifies to you, your lenders and your respective successors and
assigns, that none of the following statements is, as of the date hereof,
inaccurate in any material respect, except as provided in the lease, as amended
(the "Lease") more particularly described in the attached Schedule "A" which is
hereby incorporated (the "Schedule"):

(1) The Lease constitutes the entire agreement between __________, a _______
("Tenant") and the landlord thereunder with respect to the subject matter
thereof and the Lease has not been modified, amended or supplemented in any way
except by the amendments or other agreements described in the Schedule.

(2) The summary of the terms of the Lease contained in the Schedule is true and
correct.

(3) Except as provided in the Schedule, to Seller’s Knowledge, Tenant has not
assigned or entered into a sublease for any portion of the premises covered by
the Lease and no person or firm other than Tenant or its employees is in
possession of such premises or any portion thereof.

(4) Except as set forth in Schedule A, (a) Tenant is not in default under the
Lease, (b) Tenant has no claim, off-set or counterclaim against the landlord
thereunder, (c) the landlord thereunder is not in any material default; and (d)
all improvements to Tenant's leased premises that are required to be performed
by the landlord by the terms of the Lease have been completed and accepted.

(5) Tenant has no option, right of first refusal or otherwise to purchase the
Property or any portion thereof or any interest therein and the only interest of
the Tenant in the Property is that of a tenant pursuant to the terms of the
Lease.

(6) To Seller's Knowledge Tenant is not the subject of any bankruptcy,
insolvency, debtor's relief, reorganization, receivership or other similar
proceedings.

Notwithstanding anything to the contrary herein, this Certificate shall not be
effective unless and until the "Closing" (as defined in the Purchase Agreement)
occurs.

SELLER:

 

MANSFIELD SEQ 287 & DEBBIE, LTD.,

a Texas limited partnership

 

By: Mansfield SEQ 287 & Debbie GP, LLC,

a Texas limited liability company,

its General Partner

 

By:                                                    

Alan P. Shor, Manager

 

 

 

EXHIBIT M

rent roll

 

 

FIRST AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE

AND JOINT ESCROW INSTRUCTIONS

 

This First Amendment to Agreement for Sale and Purchase and Joint Escrow
Instructions (“First Amendment”) dated March 20, 2014 by and between MANSFIELD
SEQ 287 & Debbie GP, LLC, a Texas limited liability partnership as Seller and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation as Purchaser,
amends and modifies that certain Agreement for Sale and Purchase and Joint
Escrow Instructions dated February 18, 2014 for purchase and sale of the Project
commonly known as Mansfield Pointe Shopping Center.

 

WHEREAS, the Feasibility Period has an expiration date of March 21, 2014, and

 

WHEREAS, Purchaser is willing to waive its inspection rights subject to the
following conditions of Closing.

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. The Purchaser hereby waives its inspection rights as set forth in Section
6(a) of the Agreement.       2. All of the following shall remain conditions of
Closing:   (a) Delivery of the 2013 tenant reconciliations of CAM Charges and
real estate tax payments to all tenants of the Property, Seller shall remain
liable and shall indemnify Purchaser for all Claims related to the 2013 tenant
reconciliations and for all Claims related to prior year tenant reconciliations
of CAM Charges and real estate taxes.   (b) A resolution of all disputes with
PetsMart based upon PetsMart’s common area maintenance and real estate tax
audits related to the Property to the satisfaction of Purchaser; provided, if
such disputes are not resolved prior to Closing.  Seller shall escrow all sums
in dispute, if these sums are known or can be reasonably estimated, in a joint
order escrow with the Escrow Agent, be responsible for all offset of rents in
connection with such disputes and shall not settle any dispute in a manner which
will adversely affect Purchaser after Closing and in any event, without
Purchaser’s written approval.   (c) Purchaser’s approval of all updated
delinquent ledgers related to the Property.

 

 

 

  (d) Purchaser’s receipt of a fully executed amendment to the PetsMart lease in
the form previously approved by Purchaser extending the term thereof until
1/31/24 along with evidence of payment of $137,320 to PetsMart as an inducement
allowance.     (e) Purchaser’s receipt of a first amendment to the Bed, Bath and
Beyond lease extending the term thereof to 1/31/24; provided any such amendment
shall not provide for a reduction of basic rent less than $9.75 per square foot
and Seller shall credit Purchaser at Closing with the amount of any proposed
tenant improvement allowance   (f) Completion of a Declaration of Easements,
Covenants and Restrictions (or a similar instrument) in a form acceptable to
Purchaser confirming (i) the availability of all of the existing parking spaces
on the outlot for use by the Purchaser, (ii) the agreement to create all
additional parking spaces as may be necessary to maintain, at least, a ratio of
4.5 spaces for each 1,000 square feet of any new building built on the outlot,
and (iii) the applicability to the new outlot of all use restrictions, exclusive
uses and covenants regarding use as are set forth in the leases or recorded
documents encumbering the Property.   (g) Seller shall deliver a revised survey
prior to Closing which shall comply with the requirements of Gary Pechter’s
title and survey review letter dated March 12, 2014.              Purchaser
shall not unreasonably withhold, delay or condition its approval of any items
above that is subject to its prior approval of satisfaction.       3. Purchaser
shall not unreasonably withhold its approval of a modification of the Aqua Tots
Lease to allow direct payments to Seller of payments that Seller is otherwise
entitled to under the Agreement.     4. Except as modified hereby, the Agreement
shall remain in full force and effect in accordance with its terms.     5. All
future reference to the Agreement shall include both the initial Agreement and
this First Amendment.     6. All capitalized terms not expressly defined herein
shall have the meaning set forth in the initial Agreement.    

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, Seller and Purchaser have duly executed this First Amendment
as of the day and year first written above.

 

 

  Seller:        

MANSFIELD SEQ 287 & DEBBIE LTD.,

a Texas limited partnership

        By:

Mansfield SEQ 287 & Debbie GP, LLC,

a Texas limited liability company,

its General Partner

          By: /s/ Alan P. Shor     Name: Alan P. Shor     Its: Manager        
Purchaser:         By:

INLAND REAL ESTATE ACQUISITIONS, INC.,

An Illinois corporation

          By: /s/ Matthew Tice     Name: Matthew Tice     Its: Vice President

 

